DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant Response to Official Action
The response filed on 4/28/2021 has been entered and made of record.
Acknowledgment 
Claims 1, 5-7, 12-13, 15-17, and 20, amended on 4/28/2021, are acknowledged by the examiner.  
Response to Arguments
Applicant’s arguments with respect to claims 1, 7, 13, 17, 20, and their dependent claims have been considered but they are moot in view of the new grounds of rejection necessitated by amendments initiated by the applicant.  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
            Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. According to the paragraph [0255] of the specification, the outputter may include a display.
             If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
            This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-5, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US Patent 10,655,907 B2), (“Hwang”), in view of Mutti et al. .
Regarding claim 1, Hwang meets the claim limitations, as follows:
A method (i.e. a method) [Hwang: col. 2, line 1] of providing information related to a state of an object in a refrigerator (i.e. The GUI 306 may allow for the refrigerator 302 to display any desired information to a user. For example, the GUI 306 may be used to display an internal temperature of the refrigerator 302, a status of the refrigerator 302, information pertinent to a user) [Hwang: col. 6, line 32-38], the method comprising (i.e. a method) [Hwang: col. 2, line 1]: obtaining a first camera image (i.e. a camera positioned in the compartment that the apple was added to may capture images of the apple which are processed using image recognition software) [Hwang: col. 9, line 19-21] comprising at least one object kept in the refrigerator (i.e. a single unmarked apple may simply be added to a given compartment in the refrigerator) [Hwang: col. 9, line 17-18] through a camera arranged in the refrigerator (i.e. a camera positioned in the compartment that the apple was added to may capture images of the apple which are processed using image recognition software) [Hwang: col. 9, line 19-21] at a first time point (i.e. the time of the detected event) [Hwang: col. 14, line 67]; obtaining environmental information in the refrigerator (i.e. determining, by the processor, an ideal storage temperature associated with the type of food item added to the first compartment; adjusting, by the processor, an ambient storage temperature in the first compartment to substantially match the ideal storage temperature associated with the first type of food item) [Hwang: col. 2, line 3-8; Figs. 5-8] through an environmental sensor (i.e. determining an outcome for decision
604 may include using one or more thermal sensors (or thermal cameras), each of which may be positioned in each of the compartments. The thermal sensors may measure a current temperature of the food item and thereby develop a cooling strategy based on the current temperature of the item) [Hwang: col. 13, line 50-56] arranged in the refrigerator (i.e. The interior cameras may be placed at strategic locations in the refrigerator) [Hwang: col. 6, line 61-61]; determining information (i.e. Determine each type of food item already stored in one or more of the compartments of the refrigerator) [Hwang: Fig. 7, Box 704] related to a current state of the at least one object ((i.e. a current temperature of the first type of food item) [Hwang: claim 1]; (i.e. wherein the current temperature of the first type of food item is approximated by evaluating a thermal scan of the first type of food item, wherein the thermal scan of the first type of food item is captured by a camera located in an interior of the refrigerator) [Hwang: claim 8]; (i.e. keep track of what food items are currently stored) [Hwang: col. 6, line 46-47]; (i.e. the current temperature of a food item may be determined using a thermal sensor and/or a thermal camera) [Hwang: col. 14, line 20-22];  (i.e. determining an outcome for decision 604 may include using one or more thermal sensors (or thermal cameras), each of which may be positioned in each of the compartments. The thermal sensors may measure a current temperature of the food item and thereby develop a cooling strategy based on the current temperature of the item) [Hwang: col. 13, line 50-56]; (i.e. Furthermore, food recognition based applications may be developed which integrate user context recognition, food status predictions, etc.) [Hwang: col. 21, line 52-54]) and predicting information related to a future state of the at least one object ((i.e. projecting whether the temperature of the first type of food item will reach the optimal temperature by the future event includes approximating a current temperature of the first type of food item) [Hwang: claim 1]; (i.e. Furthermore, food recognition based applications may be developed which integrate user context recognition, food status predictions, etc.. Moreover, these food recognition based applications may be able to recommend recipes and other uses for various food items stored in a refrigerator based on a deduced relative freshness of the food item) [Hwang: col. 21, line 52-57; Fig. 5]; (i.e. projecting whether a temperature of the first and/or second food items will reach a respective optimal temperature by the future event) [Hwang: col. 14, line 31-34]; (i.e. anticipates how long it may take to cool a particular type of food item to a desired internal temperature) [Hwang: col. 13, line 56-58]; (i.e. As shown, decision 604 includes projecting (e.g., determining) whether a temperature of the one or more food items will reach a respective optimal temperature by a time associated with the detected future event. In other words, decision 604 includes determining whether the one or more food items determined to correspond to the detected future event will be at a desired temperature by the time the future event occurs) [Hwang: col. 13, line 11-18; Fig. 6]) by applying the first camera image comprising the at least one object (i.e. a camera positioned in the compartment that the apple was added to may capture images of the apple which are processed using image recognition software) [Hwang: col. 9, line 19-21], a camera image comprising the at least one object and obtained through the camera (i.e. a camera positioned in the compartment that the apple was added to may capture images of the apple which are processed using image recognition software) [Hwang: col. 9, line 19-21] at a past time point earlier than the first time point and predicting information related to a future state of the at least one object ((i.e. projecting whether the temperature of the first type of food item will reach the optimal temperature by the future event includes approximating a current temperature of the first type of food item) [Hwang: claim 1]; (i.e. Furthermore, food recognition based applications may be developed which integrate user context recognition, food status predictions, etc.. Moreover, these food recognition based applications may be able to recommend recipes and other uses for various food items stored in a refrigerator based on a deduced relative freshness of the food item) [Hwang: col. 21, line 52-57; Fig. 5]; (i.e. projecting whether a temperature of the first and/or second food items will reach a respective optimal temperature by the future event) [Hwang: col. 14, line 31-34]; (i.e. anticipates how long it may take to cool a particular type of food item to a desired internal temperature) [Hwang: col. 13, line 56-58]; (i.e. As shown, decision 604 includes projecting (e.g., determining) whether a temperature of the one or more food items will reach a respective optimal temperature by a time associated with the detected future event. In other words, decision 604 includes determining whether the one or more food items determined to correspond to the detected future event will be at a desired temperature by the time the future event occurs) [Hwang: col. 13, line 11-18; Fig. 6]) by applying the first camera image comprising the at least one object and the environmental information in the refrigerator to ((i.e. the refrigerator may use a camera integrated with the refrigerator in order to detect a type of food item added to a compartment of the refrigerator. For instance, a digital camera may be integrated with an exterior surface (e.g., the door to the refrigerator, a top of the refrigerator, a side of the refrigerator, etc.), and therefore be able to "see" food items as they are brought by a user to the refrigerator. Moreover, image recognition software may be used to evaluate a feed (e.g., input) from the digital camera such that certain food items may be detected. Depending on the approach, the image recognition software may be used to evaluate the digital camera feed at the refrigerator itself (e.g., using an onboard controller), or at a remote (or at least removed) storage location which includes one or more controllers and preferably memory to implement the image recognition software, e.g., as would be appreciated by one skilled in the art after reading the present description) [Hwang: col. 9, line 42-59]; (i.e. a user may be able to provide input and/or manually adjust the ideal temperature value or range at which different types of food items are stored, e.g., based on personal preference, the time of year, a ripeness of the food item, etc. In some situations, a refrigerator may even be able to override the ideal temperature range in order to adapt to different conditions which may have an effect on certain food items stored in the refrigerator. For instance, the refrigerator may be able to detect upcoming events and determine whether food items corresponding to that event will be at a desirable (e.g., optimal) temperature by that time, e.g., see FIG. 6 below) [Hwang: col. 10, line 31-42; Fig. 6]; (i.e. determining, by the processor, an ideal storage temperature associated with the type of food item) [Hwang: col. 2, line 3-5]; (i.e. FIG. 1 illustrates an architecture 100, in accordance with one embodiment. As shown in FIG. 1, a plurality of remote networks 102 are provided including a first remote network 104 and a second remote network 106. A gateway 101 may be coupled between the remote networks 102 and a proximate network 108. In the context of the present architecture 100, the networks 104, 106 may each take any form including, but not limited to a local area network (LAN), a wide area network (WAN) such as the Internet, public switched telephone network (PSTN), internal telephone network, etc. In use, the gateway 101 serves as an entrance point from the remote networks 102 to the proximate network 108. As such, the gateway 101 may function as a router, which is capable of directing a given packet of data that arrives at the gateway 101, and a switch, which furnishes the actual path in and out of the gateway 101 for a given packet. Further included is at least one data server 114 coupled to the proximate network 108, and which is accessible from the remote networks 102 via the gateway 101. It should be noted that the data server(s) 114 may include any type of computing device/groupware. Coupled to each data server 114 is a plurality of user devices 116. User devices 116 may also be connected directly through one of the networks 104, 106, 108. Such user devices 116 may include a desktop computer, lap-top computer, hand-held computer, printer or any other type of logic. It should be noted that a user device 111 may also be directly coupled to any of the networks, in one embodiment.) [Hwang: col. 4, line 35-62; Figs. 1, 3A-3B]) an artificial intelligence (Al) model ((i.e. the improvements in performance achieved by the various embodiments herein provide a number of benefits. For example, smart appliances are a new, growing market which may benefit from various ones of the improvements achieved herein. Moreover, these improvements in smart appliances may further be amplified in view of the rapid integration of Artificial Intelligence with home appliances, home internet of things (IoT), etc.) [Hwang: col. 21, line 44-51; Fig. 1]; (i.e. According to some approaches, methods and systems described herein may be implemented with and/or on virtual systems and/or systems which emulate one or more other systems, such as a UNIX system which emulates an IBM z/OS environment, a UNIX system which virtually hosts a MICROSOFT WINDOWS environment, a MICROSOFT WINDOWS system which emulates an IBM z/OS environment, etc. This virtualization and/or emulation may be enhanced through the use of VMWARE software, in some embodiments. In more approaches, one or more networks 104, 106, 108, may represent a cluster of systems commonly referred to as a "cloud." In cloud computing, shared resources, such as processing power, peripherals, software, data, servers, etc., are provided to any system in the cloud in an on-demand relationship, thereby allowing access and distribution of services across many computing systems. Cloud computing typically involves an Internet connection between the systems operating in the cloud, but other techniques of connecting the systems may also be used) [Hwang: col. 5, line 5-25]), wherein the information related to the future state ((i.e. Furthermore, food recognition based applications may be developed which integrate user context recognition, food status predictions, etc.. Moreover, these food recognition based applications may be able to recommend recipes and other uses for various food items stored in a refrigerator based on a deduced relative freshness of the food item) [Hwang: col. 21, line 52-57; Fig. 5]; (i.e. projecting whether a temperature of the first and/or second food items will reach a respective optimal temperature by the future event) [Hwang: col. 14, line 31-34]; (i.e. anticipates how long it may take to cool a particular type of food item to a desired internal temperature) [Hwang: col. 13, line 56-58]; (i.e. As shown, decision 604 includes projecting (e.g., determining) whether a temperature of the one or more food items will reach a respective optimal temperature by a time associated with the detected future event. In other words, decision 604 includes determining whether the one or more food items determined to correspond to the detected future event will be at a desired temperature by the time the future event occurs) [Hwang: col. 13, line 11-18; Fig. 6]) includes at least one of an expected disposal date (i.e. Approximate Storage Life: Blackberries: 2-3 days)) [Hwang: Please see more info in the Fig. 6], a remaining consumable period, and information about a change in a state after a predetermined time period from a current point in time (i.e. In accordance with aspects of the present invention, the method can include determining an initial volume of the identified food item, determining a final volume of the identified food item, and calculating a change in volume of the identified food item based on a difference of the initial volume of the identified food item and the final volume of the identified food item) [Hwang: col. 3, line 23-29]; and providing ((i.e. the antenna 312 may provide the refrigerator 302 the ability to connect wirelessly to a network 316. However, it should be noted that in some approaches the refrigerator 302 may be connected to a network 316 by a wired (physical) connection, e.g., such as an Ethernet cable. In some approaches, the refrigerator 302 may include more than one type of antenna which are able to function without causing interference for each other) [Hwang: col. 7, line 24-31]; (i.e. provided to any system in the cloud in an on-demand relationship, thereby allowing access and distribution of services across many computing systems. Cloud computing typically involves an Internet connection between the systems operating in the cloud, but other techniques of connecting the systems may also be used.) [Hwang: col. 5, line 20-25]) the information related to the current state of the at least one object (i.e. The GUI 306 may allow for the refrigerator 302 to display any desired information to a user. For example, the GUI 306 may be used to display an internal temperature of the refrigerator 302, a status of the refrigerator 302, information pertinent to a user) [Hwang: col. 6, line 32-38] and the information related to the future state of the at least one object ((i.e. Furthermore, food recognition based applications may be developed which integrate user context recognition, food status predictions, etc.. Moreover, these food recognition based applications may be able to recommend recipes and other uses for various food items stored in a refrigerator based on a deduced relative freshness of the food item) [Hwang: col. 21, line 52-57; Fig. 5]; (i.e. projecting whether a temperature of the first and/or second food items will reach a respective optimal temperature by the future event) [Hwang: col. 14, line 31-34]; (i.e. anticipates how long it may take to cool a particular type of food item to a desired internal temperature) [Hwang: col. 13, line 56-58]; (i.e. As shown, decision 604 includes projecting (e.g., determining) whether a temperature of the one or more food items will reach a respective optimal temperature by a time associated with the detected future event. In other words, decision 604 includes determining whether the one or more food items determined to correspond to the detected future event will be at a desired temperature by the time the future event occurs) [Hwang: col. 13, line 11-18; Fig. 6]; (i.e. By adding the poultry to a compartment which already has another food item stored therein with an ideal storage temperature significantly warmer than that of the poultry, a decay rate of one or both of the food items would be accelerated) [Hwang: col. 17, line 45-50]).
Hwang does not explicitly disclose the following claim limitations (Emphasis added).
A method of providing information related to a state of an object in a refrigerator, the method comprising: obtaining a first camera image comprising at least one object kept in the refrigerator through a camera arranged in the refrigerator at a first time point; obtaining environmental information in the refrigerator through an environmental sensor arranged in the refrigerator; determining information related to a current state of the at least one object and predicting information related to a future state of the at least one object by applying the first camera image comprising the at least one object, a camera image comprising the at least one object and obtained through the camera at a past time point earlier than the first time point and the environmental information in the refrigerator to an artificial intelligence (Al) model; and providing the information related to the current state of the at least one object and the information related to the future state of the at least one object. 
However, in the same field of endeavor Mutti further discloses the claim limitations and the deficient claim limitations, as follows:
least one object and obtained through the camera at a past time point earlier than the first time point (i.e. When utilized in combination with the dietary system of the present invention, the combined two-dimensional visual image data, spectral signature image data, and three-dimensional volumetric data can be used to automatically track a user's nutritional intake and provide additional information for the user to assist in meeting nutritional goals. One implementation of automatic nutritional tracking requires the user capturing image data and three-dimensional volumetric data before eating a meal and again after eating the meal. The system of the present invention can use the image data and three-dimensional volumetric data to automatically identify the food items within the meal, separate the individual types of food items, determine an initial food volume for each type and a final food volume for each type, and calculate the nutritional values of the consumed portion of the meal (e.g., the nutritional values of the difference of the initial food volume and the final food volume). This process provides the user with all the nutritional information for the food consumed while only requiring the user to capture before and after image data for a meal without requiring the use of a fiduciary item or manually input data from the user) [Mutti: col. 8, line 57 – col. 9, line 10; Note: Mutti discloses a process to capture images of the same object at different time frames.  In other words, one image was captured before the other captured image] (i.e. The method further includes analyzing, by an artificial intelligence module, the captured visible light image and the sequence of NIR images to identify each unique object of the one or more objects and determining additional characteristics about the one or more objects based on the identified one or more objects and the volume of each of the one or more objects) [Mutti: col. 7, line 6-12],

Therefore, the combination of Hwang with Mutti will enable the system to identify individual object within the field of view correctly [Mutti: col. 18, line 46-67]. 
In the same field of endeavor Levien further discloses the claim limitations as follows:
a camera image comprising the at least one object and obtained through the camera at a past time point earlier than the first time point ((i.e. captured image in the computer readable medium if a condition is met where the condition corresponds to at least one of a storage space availability in the computer readable medium, a user established parameter, a preselected content of the image, and/or a parameter established by a storage management algorithm.) [Levien: para. 0082]; (i.e. captured image in the computer readable medium if a preselected time has elapsed after the writing of the captured image at a resolution in the computer readable medium) [Levien: para. 0086]; (i.e. the preselected time includes at least a selected one of five seconds, ten seconds, thirty seconds, one minute, thirty minutes, ninety minutes, five hours, twelve hours, one day, one week, one month, or one year) [Levien: para. 0086] – Note: Levien discloses that a preselected content of an image would be captured again after a preselected time.   In other words, Levien discloses an object in one image (i.e. the preselected content of the image) was captured in advance and it would be captured again in another image).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hwang and Mutti with Levien to program the system to re-capture images of same object after a preselected time.  
 

Regarding claim 2, Hwang meets the claim limitations as set forth in claim 1.Hwang further meets the claim limitations as follow.
The method of claim 1 (i.e. a method) [Hwang: col. 2, line 1], wherein the providing ((i.e. the antenna 312 may provide the refrigerator 302 the ability to connect wirelessly to a network 316. However, it should be noted that in some approaches the refrigerator 302 may be connected to a network 316 by a wired (physical) connection, e.g., such as an Ethernet cable. In some approaches, the refrigerator 302 may include more than one type of antenna which are able to function without causing interference for each other) [Hwang: col. 7, line 24-31]; (i.e. provided to any system in the cloud in an on-demand relationship, thereby allowing access and distribution of services across many computing systems. Cloud computing typically involves an Internet connection between the systems operating in the cloud, but other techniques of connecting the systems may also be used.) [Hwang: col. 5, line 20-25]) of the information related to the current state of the at least one object (i.e. The GUI 306 may allow for the refrigerator 302 to display any desired information to a user. For example, the GUI 306 may be used to display an internal temperature of the refrigerator 302, a status of the refrigerator 302, information pertinent to a user) [Hwang: col. 6, line 32-38] and the information related to the future state of the at least one object ((i.e. Furthermore, food recognition based applications may be developed which integrate user context recognition, food status predictions, etc.. Moreover, these food recognition based applications may be able to recommend recipes and other uses for various food items stored in a refrigerator based on a deduced relative freshness of the food item) [Hwang: col. 21, line 52-57; Fig. 5]; (i.e. projecting whether a temperature of the first and/or second food items will reach a respective optimal temperature by the future event) [Hwang: col. 14, line 31-34]; (i.e. anticipates how long it may take to cool a particular type of food item to a desired internal temperature) [Hwang: col. 13, line 56-58]; (i.e. As shown, decision 604 includes projecting (e.g., determining) whether a temperature of the one or more food items will reach a respective optimal temperature by a time associated with the detected future event. In other words, decision 604 includes determining whether the one or more food items determined to correspond to the detected future event will be at a desired temperature by the time the future event occurs) [Hwang: col. 13, line 11-18; Fig. 6]; (i.e. By adding the poultry to a compartment which already has another food item stored therein with an ideal storage temperature significantly warmer than that of the poultry, a decay rate of one or both of the food items would be accelerated) [Hwang: col. 17, line 45-50])comprises: providing (i.e. provided) [Hwang: col. 5, line 20] information about a consumable period of the at least one object (i.e. As shown, the lookup table 500 includes a
number of different types of food items, an ideal storage temperature range for each of the food items, and an approximate storage life for a number of the respective food items if stored at a temperature in the listed ideal storage temperature range) [Hwang: col. 10, line 17-22].   

Regarding claim 3, Hwang meets the claim limitations as set forth in claim 1.Hwang further meets the claim limitations as follow.
The method of claim 1 (i.e. a method) [Hwang: col. 2, line 1], wherein the providing ((i.e. the antenna 312 may provide the refrigerator 302 the ability to connect wirelessly to a network 316. However, it should be noted that in some approaches the refrigerator 302 may be connected to a network 316 by a wired (physical) connection, e.g., such as an Ethernet cable. In some approaches, the refrigerator 302 may include more than one type of antenna which are able to function without causing interference for each other) [Hwang: col. 7, line 24-31]; (i.e. provided to any system in the cloud in an on-demand relationship, thereby allowing access and distribution of services across many computing systems. Cloud computing typically involves an Internet connection between the systems operating in the cloud, but other techniques of connecting the systems may also be used.) [Hwang: col. 5, line 20-25]) of the information related to the current state of the at least one object (i.e. The GUI 306 may allow for the refrigerator 302 to display any desired information to a user. For example, the GUI 306 may be used to display an internal temperature of the refrigerator 302, a status of the refrigerator 302, information pertinent to a user) [Hwang: col. 6, line 32-38] and the information related to the future state of the at least one object ((i.e. Furthermore, food recognition based applications may be developed which integrate user context recognition, food status predictions, etc.. Moreover, these food recognition based applications may be able to recommend recipes and other uses for various food items stored in a refrigerator based on a deduced relative freshness of the food item) [Hwang: col. 21, line 52-57; Fig. 5]; (i.e. projecting whether a temperature of the first and/or second food items will reach a respective optimal temperature by the future event) [Hwang: col. 14, line 31-34]; (i.e. anticipates how long it may take to cool a particular type of food item to a desired internal temperature) [Hwang: col. 13, line 56-58]; (i.e. As shown, decision 604 includes projecting (e.g., determining) whether a temperature of the one or more food items will reach a respective optimal temperature by a time associated with the detected future event. In other words, decision 604 includes determining whether the one or more food items determined to correspond to the detected future event will be at a desired temperature by the time the future event occurs) [Hwang: col. 13, line 11-18; Fig. 6]; (i.e. By adding the poultry to a compartment which already has another food item stored therein with an ideal storage temperature significantly warmer than that of the poultry, a decay rate of one or both of the food items would be accelerated) [Hwang: col. 17, line 45-50]) comprises: providing (i.e. provided) [Hwang: col. 5, line 20] information about a ripeness ((i.e. 
a ripeness of the food item, etc.) [Hwang: col. 10, line 34-35; Fig. 5]; (i.e. unripe avocados (which has an ideal storage temperature of about 48 degrees Fahrenheit)) [Hwang: col. 17, line 43-44; Fig. 5]) or a freshness of the at least one object (i.e. Moreover, these food recognition based applications may be able to recommend recipes and other uses for various food items stored in a refrigerator based on a deduced relative freshness of the food item.) [Hwang: col. 21, line 54-57].   

Regarding claim 4, Hwang meets the claim limitations as set forth in claim 1.Hwang further meets the claim limitations as follow.
The method of claim 1 (i.e. a method) [Hwang: col. 2, line 1], wherein the environmental sensor (i.e. one or more thermal sensors (or thermal cameras)) [Hwang: col. 13, line 51-52] comprises at least one of a temperature sensor (i.e. determining an outcome for decision 604 may include using one or more thermal sensors (or thermal cameras), each of which may be positioned in each of the compartments. The thermal sensors may measure a current temperature of the food item and thereby develop a cooling strategy based on the current temperature of the item) [Hwang: col. 13, line 50-56], a humidity sensor, or an odor sensor, and 79the obtaining of the environmental information in the refrigerator (i.e. determining, by the processor, an ideal storage temperature associated with the type of food item added to the first compartment; adjusting, by the processor, an ambient storage temperature in the first compartment to substantially match the ideal storage temperature associated with the first type of food item) [Hwang: col. 2, line 3-8; Figs. 5-8] comprises obtaining at least one of temperature information ((i.e. determining an outcome for decision 604 may include using one or more thermal sensors (or thermal cameras), each of which may be positioned in each of the compartments. The thermal sensors may measure a current temperature of the food item and thereby develop a cooling strategy based on the current temperature of the item) [Hwang: col. 13, line 50-56]; (i.e. According to an illustrative example, a thermal sensor may determine that the current temperature of a 23 ounce (oz.) bottle of champagne is currently at 70 degrees F) [Hwang: col. 13, line 60-63]), humidity information, or odor information in the refrigerator.   

Regarding claim 5, Hwang meets the claim limitations as set forth in claim 1.Hwang further meets the claim limitations as follow.
The method of claim 1 (i.e. a method) [Hwang: col. 2, line 1], wherein the obtaining of the environmental information in the refrigerator (i.e. determining, by the processor, an ideal storage temperature associated with the type of food item added to the first compartment; adjusting, by the processor, an ambient storage temperature in the first compartment to substantially match the ideal storage temperature associated with the first type of food item) [Hwang: col. 2, line 3-8; Figs. 5-8] comprises obtaining temperature information of a temperature around the at least one object by using a temperature sensor (i.e. According to an illustrative example, a thermal sensor may determine that the current temperature of a 23 ounce (oz.) bottle of champagne is currently at 70 degrees F) [Hwang: col. 13, line 60-63], and the determining of the information (i.e. Determine each type of food item already stored in one or more of the compartments of the refrigerator) [Hwang: Fig. 7, Box 704] related to the current state of the at least one object ((i.e. keep track of what food items are currently stored) [Hwang: col. 6, line 46-47]; (i.e. the current temperature of a food item may be determined using a thermal sensor and/or a thermal camera) [Hwang: col. 14, line 20-22];  (i.e. determining an outcome for decision 604 may include using one or more thermal sensors (or thermal cameras), each of which may be positioned in each of the compartments. The thermal sensors may measure a current temperature of the food item and thereby develop a cooling strategy based on the current temperature of the item) [Hwang: col. 13, line 50-56]; (i.e. Furthermore, food recognition based applications may be developed which integrate user context recognition, food status predictions, etc.) [Hwang: col. 21, line 52-54]) and the predicting (i.e. predictions) [Hwang: col. 21, line 54] of the information related to the future state of the at least one object (i.e. food recognition based applications may be developed which integrate user context recognition, food status predictions, etc.) [Hwang: col. 21, line 52-54] comprise determining the information (i.e. Determine each type of food item already stored in one or more of the compartments of the refrigerator) [Hwang: Fig. 7, Box 704] related to the current state of the at least one object ((i.e. keep track of what food items are currently stored) [Hwang: col. 6, line 46-47]; (i.e. the current temperature of a food item may be determined using a thermal sensor and/or a thermal camera) [Hwang: col. 14, line 20-22];  (i.e. determining an outcome for decision 604 may include using one or more thermal sensors (or thermal cameras), each of which may be positioned in each of the compartments. The thermal sensors may measure a current temperature of the food item and thereby develop a cooling strategy based on the current temperature of the item) [Hwang: col. 13, line 50-56]; (i.e. Furthermore, food recognition based applications may be developed which integrate user context recognition, food status predictions, etc.) [Hwang: col. 21, line 52-54]) and predicting (i.e. predictions) [Hwang: col. 21, line 54] the information related to the current state of the at least one object (i.e. food recognition based applications may be developed which integrate user context recognition, food status predictions, etc.) [Hwang: col. 21, line 52-54] by applying the first camera image (i.e. the refrigerator may use a camera integrated with the refrigerator in order to detect a type of food item added to a compartment of the refrigerator. For instance, a digital camera may be integrated with an exterior surface (e.g., the door to the refrigerator, a top of the refrigerator, a side of the refrigerator, etc.), and therefore be able to "see" food items as they are brought by a user to the refrigerator. Moreover, image recognition software may be used to evaluate a feed (e.g., input) from the digital camera such that certain food items may be detected. Depending on the approach, the image recognition software may be used to evaluate the digital camera feed at the refrigerator itself ( e.g., using an onboard controller), or at a remote (or at least removed) storage location which includes one or more controllers and preferably memory to implement the image recognition software, e.g., as would be appreciated by one skilled in the art after reading the present description) [Hwang: col. 9, line 42-59], the camera image obtained at the past time point and the temperature information (i.e. determining, by the processor, an ideal storage temperature associated with the type of food item) [Hwang: col. 2, line 3-5] to the Al model (i.e. Moreover, the improvements in performance achieved by the various embodiments herein provide a number of benefits. For example, smart appliances are a new, growing market which may benefit from various ones of the improvements achieved herein. Moreover, these improvements in smart appliances may further be amplified in view of the rapid integration of Artificial Intelligence with home appliances, home internet of things (IoT), etc.) [Hwang: col. 21, line 44-51; Fig. 1].  
Hwang does not explicitly disclose the following claim limitations (Emphasis added).
The method of claim 1, wherein the obtaining of the environmental information in the refrigerator comprises obtaining temperature information of a temperature around the at least one object by using a temperature sensor, and the determining of the information related to the current state of the at least one object and the predicting of the information related to the future state of the at least one object comprise determining the information related to the current state of the at least one object and predicting the information related to the future state of the at least one object by applying the first camera image, the camera image obtained at the past time point and the temperature information to the Al model.  
However, in the same field of endeavor Mutti further discloses the claim limitations and the deficient claim limitations, as follows:
the camera image obtained at the past time point (i.e. When utilized in combination with the dietary system of the present invention, the combined two-dimensional visual image data, spectral signature image data, and three-dimensional volumetric data can be used to automatically track a user's nutritional intake and provide additional information for the user to assist in meeting nutritional goals. One implementation of automatic nutritional tracking requires the user capturing image data and three-dimensional volumetric data before eating a meal and again after eating the meal. The system of the present invention can use the image data and three-dimensional volumetric data to automatically identify the food items within the meal, separate the individual types of food items, determine an initial food volume for each type and a final food volume for each type, and calculate the nutritional values of the consumed portion of the meal (e.g., the nutritional values of the difference of the initial food volume and the final food volume). This process provides the user with all the nutritional information for the food consumed while only requiring the user to capture before and after image data for a meal without requiring the use of a fiduciary item or manually input data from the user) [Mutti: col. 8, line 57 – col. 9, line 10; Note: Mutti discloses a process to capture images of the same object at different time frames.  In other words, one image was captured before the other captured image] and t((i.e. The method further includes analyzing, by an artificial intelligence module, the captured visible light image and the sequence of NIR images to identify each unique object of the one or more objects and determining additional characteristics about the one or more objects based on the identified one or more objects and the volume of each of the one or more objects) [Mutti: col. 7, line 6-12]; (i.e. In accordance with an example embodiment of the present invention, the second processing portion of the analysis can utilize spectral analysis to further identify objects and/or properties of the objects. In particular, the artificial intelligence module 118 can be trained to perform a spectral analysis on the individually segregated objects and their respective spectral signatures. The spectral analysis can include performing a cross correlation of the spectral image data of the objects with previously recorded known spectral wavelengths stored in a database. As would be appreciated by one skilled in the art, the previously recorded known spectral wavelengths stored in the database can be resulting spectral wavelengths created from samples of all of the objects that the object assessment system 102 is programed to identify. The artificial intelligence module 118 is trained to perform pattern matching between using the known spectral signatures in the database with the spectral signatures created from the capture image data. The pattern matching of the artificial intelligence module 118 can include any known combination of algorithms for accurately predicting a matching pattern. For example, the artificial intelligence module 118 can scan through the spectral signatures in the data base to find the closest matching spectral signature, and determine that the closest matching spectral signature is the identity of the object. As would be appreciated by on skilled in the art, the artificial intelligence module 118 can identify one or more objects and/or characteristics of those objects based on a predetermined threshold within the pattern matching.) [Mutti: col. 19, line 60 – col. 20, line 22]),
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hwang with Mutti to send the capture images to an AI model for further analysis.  
Therefore, the combination of Hwang with Mutti will enable the system to identify individual object correctly [Mutti: col. 18, line 46-67]. 


Regarding claim 13, Hwang meets the claim limitations, as follows:
A refrigerator (i.e. a refrigerator) [Hwang: col. 6, line 13] comprising: a camera (i.e. a camera) [Hwang: col. 6, line 31] configured to obtain a first camera image (i.e. a camera positioned in the compartment that the apple was added to may capture images of the apple which are processed using image recognition software) [Hwang: col. 9, line 19-21] comprising at least one object kept in the refrigerator (i.e. a single unmarked apple may simply be added to a given compartment in the refrigerator without any other input, whereby a camera positioned in the compartment that the apple was added to may capture images of the apple which are processed using image recognition software) [Hwang: col. 9, line 17-21] at a first time point (i.e. the time of the detected event) [Hwang: col. 14, line 67];  82an environmental sensor (i.e. one or more thermal sensors (or thermal cameras)) [Hwang: col. 13, line 51-52] configured to obtain environmental information in the refrigerator (i.e. determining, by the processor, an ideal storage temperature associated with the type of food item added to the first compartment; adjusting, by the processor, an ambient storage temperature in the first compartment to substantially match the ideal storage temperature associated with the first type of food item) [Hwang: col. 2, line 3-8; Figs. 5-8]; and a processor (i.e. a processor) [Hwang: col. 11, line 66] configured to determine information (i.e. Determine each type of food item already stored in one or more of the compartments of the refrigerator) [Hwang: Fig. 7, Box 704] related to a current state of the at least one object ((i.e. a current temperature of the first type of food item) [Hwang: claim 1]; (i.e. wherein the current temperature of the first type of food item is approximated by evaluating a thermal scan of the first type of food item, wherein the thermal scan of the first type of food item is captured by a camera located in an interior of the refrigerator) [Hwang: claim 8]; (i.e. keep track of what food items are currently stored) [Hwang: col. 6, line 46-47]; (i.e. the current temperature of a food item may be determined using a thermal sensor and/or a thermal camera) [Hwang: col. 14, line 20-22];  (i.e. determining an outcome for decision 604 may include using one or more thermal sensors (or thermal cameras), each of which may be positioned in each of the compartments. The thermal sensors may measure a current temperature of the food item and thereby develop a cooling strategy based on the current temperature of the item) [Hwang: col. 13, line 50-56]; (i.e. Furthermore, food recognition based applications may be developed which integrate user context recognition, food status predictions, etc.) [Hwang: col. 21, line 52-54]) and predicting information related to a future state of the at least one object ((i.e. projecting whether the temperature of the first type of food item will reach the optimal temperature by the future event includes approximating a current temperature of the first type of food item) [Hwang: claim 1]; (i.e. Furthermore, food recognition based applications may be developed which integrate user context recognition, food status predictions, etc.. Moreover, these food recognition based applications may be able to recommend recipes and other uses for various food items stored in a refrigerator based on a deduced relative freshness of the food item) [Hwang: col. 21, line 52-57; Fig. 5]; (i.e. projecting whether a temperature of the first and/or second food items will reach a respective optimal temperature by the future event) [Hwang: col. 14, line 31-34]; (i.e. anticipates how long it may take to cool a particular type of food item to a desired internal temperature) [Hwang: col. 13, line 56-58]; (i.e. As shown, decision 604 includes projecting (e.g., determining) whether a temperature of the one or more food items will reach a respective optimal temperature by a time associated with the detected future event. In other words, decision 604 includes determining whether the one or more food items determined to correspond to the detected future event will be at a desired temperature by the time the future event occurs) [Hwang: col. 13, line 11-18; Fig. 6]) by applying the first camera image (i.e. a camera positioned in the compartment that the apple was added to may capture images of the apple which are processed using image recognition software) [Hwang: col. 9, line 19-21], a camera image comprising the at least one object and obtained through the camera (i.e. a camera positioned in the compartment that the apple was added to may capture images of the apple which are processed using image recognition software) [Hwang: col. 9, line 19-21] at a past time point earlier than the first time point and the environmental information in the refrigerator to ((i.e. the refrigerator may use a camera integrated with the refrigerator in order to detect a type of food item added to a compartment of the refrigerator. For instance, a digital camera may be integrated with an exterior surface (e.g., the door to the refrigerator, a top of the refrigerator, a side of the refrigerator, etc.), and therefore be able to "see" food items as they are brought by a user to the refrigerator. Moreover, image recognition software may be used to evaluate a feed (e.g., input) from the digital camera such that certain food items may be detected. Depending on the approach, the image recognition software may be used to evaluate the digital camera feed at the refrigerator itself ( e.g., using an onboard controller), or at a remote (or at least removed) storage location which includes one or more controllers and preferably memory to implement the image recognition software, e.g., as would be appreciated by one skilled in the art after reading the present description) [Hwang: col. 9, line 42-59]; (i.e. a user may be able to provide input and/or manually adjust the ideal temperature value or range at which different types of food items are stored, e.g., based on personal preference, the time of year, a ripeness of the food item, etc. In some situations, a refrigerator may even be able to override the ideal temperature range in order to adapt to different conditions which may have an effect on certain food items stored in the refrigerator. For instance, the refrigerator may be able to detect upcoming events and determine whether food items corresponding to that event will be at a desirable (e.g., optimal) temperature by that time, e.g., see FIG. 6 below) [Hwang: col. 10, line 31-42; Fig. 6]; (i.e. determining, by the processor, an ideal storage temperature associated with the type of food item) [Hwang: col. 2, line 3-5]; (i.e. FIG. 1 illustrates an architecture 100, in accordance with one embodiment. As shown in FIG. 1, a plurality of remote networks 102 are provided including a first remote network 104 and a second remote network 106. A gateway 101 may be coupled between the remote networks 102 and a proximate network 108. In the context of the present architecture 100, the networks 104, 106 may each take any form including, but not limited to a local area network (LAN), a wide area network (WAN) such as the Internet, public switched telephone network (PSTN), internal telephone network, etc. In use, the gateway 101 serves as an entrance point from the remote networks 102 to the proximate network 108. As such, the gateway 101 may function as a router, which is capable of directing a given packet of data that arrives at the gateway 101, and a switch, which furnishes the actual path in and out of the gateway 101 for a given packet. Further included is at least one data server 114 coupled to the proximate network 108, and which is accessible from the remote networks 102 via the gateway 101. It should be noted that the data server(s) 114 may include any type of computing device/groupware. Coupled to each data server 114 is a plurality of user devices 116. User devices 116 may also be connected directly through one of the networks 104, 106, 108. Such user devices 116 may include a desktop computer, lap-top computer, hand-held computer, printer or any other type of logic. It should be noted that a user device 111 may also be directly coupled to any of the networks, in one embodiment.) [Hwang: col. 4, line 35-62; Figs. 1, 3A-3B]) an artificial intelligence (Al) model ((i.e. According to some approaches, methods and systems described herein may be implemented with and/or on virtual systems and/or systems which emulate one or more other systems, such as a UNIX system which emulates an IBM z/OS environment, a UNIX system which virtually hosts a MICROSOFT WINDOWS environment, a MICROSOFT WINDOWS system which emulates an IBM z/OS environment, etc. This virtualization and/or emulation may be enhanced through the use of VMWARE software, in some embodiments. In more approaches, one or more networks 104, 106, 108, may represent a cluster of systems commonly referred to as a "cloud." In cloud computing, shared resources, such as processing power, peripherals, software, data, servers, etc., are provided to any system in the cloud in an on-demand relationship, thereby allowing access and distribution of services across many computing systems. Cloud computing typically involves an Internet connection between the systems operating in the cloud, but other techniques of connecting the systems may also be used) [Hwang: col. 5, line 5-25]; (i.e. Moreover, the improvements in performance achieved by the various embodiments herein provide a number of benefits. For example, smart appliances are a new, growing market which may benefit from various ones of the improvements achieved herein. Moreover, these improvements in smart appliances may further be amplified in view of the rapid integration of Artificial Intelligence with home appliances, home internet of things (IoT), etc.) [Hwang: col. 21, line 44-51; Fig. 1]), wherein the information related to the future state ((i.e. Furthermore, food recognition based applications may be developed which integrate user context recognition, food status predictions, etc.. Moreover, these food recognition based applications may be able to recommend recipes and other uses for various food items stored in a refrigerator based on a deduced relative freshness of the food item) [Hwang: col. 21, line 52-57; Fig. 5]; (i.e. projecting whether a temperature of the first and/or second food items will reach a respective optimal temperature by the future event) [Hwang: col. 14, line 31-34]; (i.e. anticipates how long it may take to cool a particular type of food item to a desired internal temperature) [Hwang: col. 13, line 56-58]; (i.e. As shown, decision 604 includes projecting (e.g., determining) whether a temperature of the one or more food items will reach a respective optimal temperature by a time associated with the detected future event. In other words, decision 604 includes determining whether the one or more food items determined to correspond to the detected future event will be at a desired temperature by the time the future event occurs) [Hwang: col. 13, line 11-18; Fig. 6]) includes at least one of an expected disposal date (i.e. Approximate Storage Life: Blackberries: 2-3 days)) [Hwang: Please see more info in the Fig. 6], a remaining consumable period, and information about a change in a state after a predetermined time period from a current point in time (i.e. In accordance with aspects of the present invention, the method can include determining an initial volume of the identified food item, determining a final volume of the identified food item, and calculating a change in volume of the identified food item based on a difference of the initial volume of the identified food item and the final volume of the identified food item) [Hwang: col. 3, line 23-29]; and an outputter (i.e. a display device) [Hwang: col. 5, line 43-44] configured to provide ((i.e. the antenna 312 may provide the refrigerator 302 the ability to connect wirelessly to a network 316. However, it should be noted that in some approaches the refrigerator 302 may be connected to a network 316 by a wired (physical) connection, e.g., such as an Ethernet cable. In some approaches, the refrigerator 302 may include more than one type of antenna which are able to function without causing interference for each other) [Hwang: col. 7, line 24-31]; (i.e. provided to any system in the cloud in an on-demand relationship, thereby allowing access and distribution of services across many computing systems. Cloud computing typically involves an Internet connection between the systems operating in the cloud, but other techniques of connecting the systems may also be used.) [Hwang: col. 5, line 20-25]) the information related to the current state of the at least one object (i.e. The GUI 306 may allow for the refrigerator 302 to display any desired information to a user. For example, the GUI 306 may be used to display an internal temperature of the refrigerator 302, a status of the refrigerator 302, information pertinent to a user) [Hwang: col. 6, line 32-38] and the information related to the future state of the at least one object ((i.e. Furthermore, food recognition based applications may be developed which integrate user context recognition, food status predictions, etc.. Moreover, these food recognition based applications may be able to recommend recipes and other uses for various food items stored in a refrigerator based on a deduced relative freshness of the food item) [Hwang: col. 21, line 52-57; Fig. 5]; (i.e. projecting whether a temperature of the first and/or second food items will reach a respective optimal temperature by the future event) [Hwang: col. 14, line 31-34]; (i.e. anticipates how long it may take to cool a particular type of food item to a desired internal temperature) [Hwang: col. 13, line 56-58]; (i.e. As shown, decision 604 includes projecting (e.g., determining) whether a temperature of the one or more food items will reach a respective optimal temperature by a time associated with the detected future event. In other words, decision 604 includes determining whether the one or more food items determined to correspond to the detected future event will be at a desired temperature by the time the future event occurs) [Hwang: col. 13, line 11-18; Fig. 6]; (i.e. By adding the poultry to a compartment which already has another food item stored therein with an ideal storage temperature significantly warmer than that of the poultry, a decay rate of one or both of the food items would be accelerated) [Hwang: col. 17, line 45-50]).
Hwang does not explicitly disclose the following claim limitations (Emphasis added).
A refrigerator comprising: a camera configured to obtain a first camera image comprising at least one object kept in the refrigerator at a first time point;  82an environmental sensor configured to obtain environmental information in the refrigerator; and a processor configured to determine information related to a current state of the at least one object and to predict information related to a future state of the at least one object by applying the first camera image, a camera image comprising the at least one object and obtained though the camera at a past time point earlier than the first time point and the environmental information in the refrigerator to an artificial intelligence (Al) model; and an outputter configured to provide the information related to the current state of the at least one object and the information related to the future state of the at least one object. 
However, in the same field of endeavor Mutti further discloses the claim limitations and the deficient claim limitations, as follows:
(i.e. When utilized in combination with the dietary system of the present invention, the combined two-dimensional visual image data, spectral signature image data, and three-dimensional volumetric data can be used to automatically track a user's nutritional intake and provide additional information for the user to assist in meeting nutritional goals. One implementation of automatic nutritional tracking requires the user capturing image data and three-dimensional volumetric data before eating a meal and again after eating the meal. The system of the present invention can use the image data and three-dimensional volumetric data to automatically identify the food items within the meal, separate the individual types of food items, determine an initial food volume for each type and a final food volume for each type, and calculate the nutritional values of the consumed portion of the meal (e.g., the nutritional values of the difference of the initial food volume and the final food volume). This process provides the user with all the nutritional information for the food consumed while only requiring the user to capture before and after image data for a meal without requiring the use of a fiduciary item or manually input data from the user) [Mutti: col. 8, line 57 – col. 9, line 10; Note: Mutti discloses a process to capture images of the same object at different time frames.  In other words, one image was captured before the other captured image] (i.e. The method further includes analyzing, by an artificial intelligence module, the captured visible light image and the sequence of NIR images to identify each unique object of the one or more objects and determining additional characteristics about the one or more objects based on the identified one or more objects and the volume of each of the one or more objects) [Mutti: col. 7, line 6-12],
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hwang with Mutti to send the capture images to an AI model for further analysis.  
Therefore, the combination of Hwang with Mutti will enable the system to identify individual object within the field of view correctly [Mutti: col. 18, line 46-67]. 
In the same field of endeavor Levien further discloses the claim limitations as follows:
a camera image comprising the at least one object and obtained through the camera at a past time point earlier than the first time point ((i.e. captured image in the computer readable medium if a condition is met where the condition corresponds to at least one of a storage space availability in the computer readable medium, a user established parameter, a preselected content of the image, and/or a parameter established by a storage management algorithm.) [Levien: para. 0082]; (i.e. captured image in the computer readable medium if a preselected time has elapsed after the writing of the captured image at a resolution in the computer readable medium) [Levien: para. 0086]; (i.e. the preselected time includes at least a selected one of five seconds, ten seconds, thirty seconds, one minute, thirty minutes, ninety minutes, five hours, twelve hours, one day, one week, one month, or one year) [Levien: para. 0086] – Note: Levien discloses that a preselected content of an image would be captured again after a preselected time.   In other words, Levien discloses an object in one image (i.e. the preselected content of the image) was captured in advance and it would be captured again in another image).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hwang and Mutti with Levien to program the system to re-capture images of same object after a preselected time.  
Therefore, the combination of Hwang and Mutti with Levien will enable the system to determine whether or not the status of the object has been changed, such as in the  [Mutti: col. 8, line 57 – col. 9, line 10]. 

Regarding claim 14, Hwang meets the claim limitations as set forth in claim 13.Hwang further meets the claim limitations as follow.
The refrigerator of claim 13 (i.e. a refrigerator) [Hwang: col. 6, line 13], wherein the information related to the current state of the at least one object (i.e. The GUI 306 may allow for the refrigerator 302 to display any desired information to a user. For example, the GUI 306 may be used to display an internal temperature of the refrigerator 302, a status of the refrigerator 302, information pertinent to a user) [Hwang: col. 6, line 32-38] and the information related to the future state of the at least one object ((i.e. Furthermore, food recognition based applications may be developed which integrate user context recognition, food status predictions, etc.. Moreover, these food recognition based applications may be able to recommend recipes and other uses for various food items stored in a refrigerator based on a deduced relative freshness of the food item) [Hwang: col. 21, line 52-57; Fig. 5]; (i.e. projecting whether a temperature of the first and/or second food items will reach a respective optimal temperature by the future event) [Hwang: col. 14, line 31-34]; (i.e. anticipates how long it may take to cool a particular type of food item to a desired internal temperature) [Hwang: col. 13, line 56-58]; (i.e. As shown, decision 604 includes projecting (e.g., determining) whether a temperature of the one or more food items will reach a respective optimal temperature by a time associated with the detected future event. In other words, decision 604 includes determining whether the one or more food items determined to correspond to the detected future event will be at a desired temperature by the time the future event occurs) [Hwang: col. 13, line 11-18; Fig. 6]; (i.e. By adding the poultry to a compartment which already has another food item stored therein with an ideal storage temperature significantly warmer than that of the poultry, a decay rate of one or both of the food items would be accelerated) [Hwang: col. 17, line 45-50]) comprise at least one of 
information about a consumable period of the at least one object (i.e. As shown, the lookup table 500 includes a number of different types of food items, an ideal storage temperature range for each of the food items, and an approximate storage life for a number of the respective food items if stored at a temperature in the listed ideal storage temperature range) [Hwang: col. 10, line 17-22], information about a ripeness of the at least one object ((i.e. a ripeness of the food item, etc.) [Hwang: col. 10, line 34-35; Fig. 5]; (i.e. unripe avocados (which has an ideal storage temperature of about 48 degrees Fahrenheit)) [Hwang: col. 17, line 43-44; Fig. 5]), or information about a freshness of the at least one object (i.e. Moreover, these food recognition based applications may be able to recommend recipes and other uses for various food items stored in a refrigerator based on a deduced relative freshness of the food item.) [Hwang: col. 21, line 54-57].  

Regarding claim 15, Hwang meets the claim limitations as set forth in claim 13.Hwang further meets the claim limitations as follow.
The refrigerator of claim 13 (i.e. a refrigerator) [Hwang: col. 6, line 13], wherein the environmental sensor comprises a temperature sensor (i.e. one or more thermal sensors (or thermal cameras)) [Hwang: col. 13, line 51-52], and the processor (i.e. a processor) [Hwang: col. 11, line 66] is further configured to (i.e. Computer readable program instructions for carrying out operations of) [Hwang: col. 22, line 41-42]:
obtain temperature information of a temperature around the at least one object by using the temperature sensor (i.e. According to an illustrative example, a thermal sensor may determine that the current temperature of a 23 ounce (oz.) bottle of champagne is currently at 70 degrees F) [Hwang: col. 13, line 60-63], and determine the information (i.e. Determine each type of food item already stored in one or more of the compartments of the refrigerator) [Hwang: Fig. 7, Box 704] related to the current state of the at least one object ((i.e. keep track of what food items are currently stored) [Hwang: col. 6, line 46-47]; (i.e. the current temperature of a food item may be determined using a thermal sensor and/or a thermal camera) [Hwang: col. 14, line 20-22];  (i.e. determining an outcome for decision 604 may include using one or more thermal sensors (or thermal cameras), each of which may be positioned in each of the compartments. The thermal sensors may measure a current temperature of the food item and thereby develop a cooling strategy based on the current temperature of the item) [Hwang: col. 13, line 50-56]; (i.e. Furthermore, food recognition based applications may be developed which integrate user context recognition, food status predictions, etc.) [Hwang: col. 21, line 52-54]) and predict (i.e. predictions) [Hwang: col. 21, line 54] the information related to the future state of the at least one object ((i.e. Furthermore, food recognition based applications may be developed which integrate user context recognition, food status predictions, etc.. Moreover, these food recognition based applications may be able to recommend recipes and other uses for various food items stored in a refrigerator based on a deduced relative freshness of the food item) [Hwang: col. 21, line 52-57; Fig. 5]; (i.e. projecting whether a temperature of the first and/or second food items will reach a respective optimal temperature by the future event) [Hwang: col. 14, line 31-34]; (i.e. anticipates how long it may take to cool a particular type of food item to a desired internal temperature) [Hwang: col. 13, line 56-58]; (i.e. As shown, decision 604 includes projecting (e.g., determining) whether a temperature of the one or more food items will reach a respective optimal temperature by a time associated with the detected future event. In other words, decision 604 includes determining whether the one or more food items determined to correspond to the detected future event will be at a desired temperature by the time the future event occurs) [Hwang: col. 13, line 11-18; Fig. 6]) comprises predicting (i.e. predictions) [Hwang: col. 21, line 54] by applying the first camera image (i.e. the refrigerator may use a camera integrated with the refrigerator in order to detect a type of food item added to a compartment of the refrigerator. For instance, a digital camera may be integrated with an exterior surface (e.g., the door to the refrigerator, a top of the refrigerator, a side of the refrigerator, etc.), and therefore be able to "see" food items as they are brought by a user to the refrigerator. Moreover, image recognition software may be used to evaluate a feed (e.g., input) from the digital camera such that certain food items may be detected. Depending on the approach, the image recognition software may be used to evaluate the digital camera feed at the refrigerator itself ( e.g., using an onboard controller), or at a remote (or at least removed) storage location which includes one or more controllers and preferably memory to implement the image recognition software, e.g., as would be appreciated by one skilled in the art after reading the present description) [Hwang: col. 9, line 42-59] , the camera image obtained at the past time point and the temperature information (i.e. determining, by the processor, an ideal storage temperature associated with the type of food item) [Hwang: col. 2, line 3-5] to the Al model (i.e. Moreover, the improvements in performance achieved by the various embodiments herein provide a number of benefits. For example, smart appliances are a new, growing market which may benefit from various ones of the improvements achieved herein. Moreover, these improvements in smart appliances may further be amplified in view of the rapid integration of Artificial Intelligence with home appliances, home internet of things (IoT), etc.) [Hwang: col. 21, line 44-51; Fig. 1].  
Hwang does not explicitly disclose the following claim limitations (Emphasis added).
The refrigerator of claim 13, wherein the environmental sensor comprises a temperature sensor, and the processor is further configured to: obtain temperature information of a temperature around the at least one object by using the temperature sensor, and determine the information related to the current state of the at least one object and predict the information related to the future state of the at least one object by applying the first camera image, the camera image obtained at the past time point and the temperature information to the Al model.    
However, in the same field of endeavor Mutti further discloses the claim limitations and the deficient claim limitations, as follows:
the camera image obtained at the past time point (i.e. When utilized in combination with the dietary system of the present invention, the combined two-dimensional visual image data, spectral signature image data, and three-dimensional volumetric data can be used to automatically track a user's nutritional intake and provide additional information for the user to assist in meeting nutritional goals. One implementation of automatic nutritional tracking requires the user capturing image data and three-dimensional volumetric data before eating a meal and again after eating the meal. The system of the present invention can use the image data and three-dimensional volumetric data to automatically identify the food items within the meal, separate the individual types of food items, determine an initial food volume for each type and a final food volume for each type, and calculate the nutritional values of the consumed portion of the meal (e.g., the nutritional values of the difference of the initial food volume and the final food volume). This process provides the user with all the nutritional information for the food consumed while only requiring the user to capture before and after image data for a meal without requiring the use of a fiduciary item or manually input data from the user) [Mutti: col. 8, line 57 – col. 9, line 10; Note: Mutti discloses a process to capture images of the same object at different time frames.  In other words, one image was captured before the other captured image]((i.e. The method further includes analyzing, by an artificial intelligence module, the captured visible light image and the sequence of NIR images to identify each unique object of the one or more objects and determining additional characteristics about the one or more objects based on the identified one or more objects and the volume of each of the one or more objects) [Mutti: col. 7, line 6-12]; (i.e. In accordance with an example embodiment of the present invention, the second processing portion of the analysis can utilize spectral analysis to further identify objects and/or properties of the objects. In particular, the artificial intelligence module 118 can be trained to perform a spectral analysis on the individually segregated objects and their respective spectral signatures. The spectral analysis can include performing a cross correlation of the spectral image data of the objects with previously recorded known spectral wavelengths stored in a database. As would be appreciated by one skilled in the art, the previously recorded known spectral wavelengths stored in the database can be resulting spectral wavelengths created from samples of all of the objects that the object assessment system 102 is programed to identify. The artificial intelligence module 118 is trained to perform pattern matching between using the known spectral signatures in the database with the spectral signatures created from the capture image data. The pattern matching of the artificial intelligence module 118 can include any known combination of algorithms for accurately predicting a matching pattern. For example, the artificial intelligence module 118 can scan through the spectral signatures in the data base to find the closest matching spectral signature, and determine that the closest matching spectral signature is the identity of the object. As would be appreciated by on skilled in the art, the artificial intelligence module 118 can identify one or more objects and/or characteristics of those objects based on a predetermined threshold within the pattern matching.) [Mutti: col. 19, line 60 – col. 20, line 22]),
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hwang with Mutti to send the capture images to an AI model for further analysis.  
Therefore, the combination of Hwang with Mutti will enable the system to identify individual object correctly [Mutti: col. 18, line 46-67]. 

Regarding claim 20, Hwang meets the claim limitations, as follows:
A computer program product (i.e. a computer program product) [Hwang: col. 21, line 63] comprising non- transitory computer readable a recording medium having recorded thereon a program to execute (i.e. The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention.) [Hwang: col. 21, line 63-67]: an operation of (i.e. Computer readable program instructions for carrying out operations of) [Hwang: col. 22, line 41-42] obtaining a first camera image (i.e. a camera positioned in the compartment that the apple was added to may capture images of the apple which are processed using image recognition software) [Hwang: col. 9, line 19-21] comprising at least one object kept in the refrigerator (i.e. a single unmarked apple may simply be added to a given compartment in the refrigerator) [Hwang: col. 9, line 17-18] through a camera arranged in the refrigerator (i.e. a camera positioned in the compartment that the apple was added to may capture images of the apple which are processed using image recognition software) [Hwang: col. 9, line 19-21], at a first time point; an operation of (i.e. Computer readable program instructions for carrying out operations of) [Hwang: col. 22, line 41-42] obtaining environmental information in the refrigerator (i.e. determining, by the processor, an ideal storage temperature associated with the type of food item added to the first compartment; adjusting, by the processor, an ambient storage temperature in the first compartment to substantially match the ideal storage temperature associated with the first type of food item) [Hwang: col. 2, line 3-8; Figs. 5-8] through an environmental sensor (i.e. determining an outcome for decision 604 may include using one or more thermal sensors (or thermal cameras), each of which may be positioned in each of the compartments. The thermal sensors may measure a current temperature of the food item and thereby develop a cooling strategy based on the current temperature of the item) [Hwang: col. 13, line 50-56] arranged in the refrigerator (i.e. The interior cameras may be placed at strategic locations in the refrigerator) [Hwang: col. 6, line 61-61]; an operation of (i.e. Computer readable program instructions for carrying out operations of) [Hwang: col. 22, line 41-42] determining information (i.e. Determine each type of food item already stored in one or more of the compartments of the refrigerator) [Hwang: Fig. 7, Box 704] related to a current state of the at least one object ((i.e. a current temperature of the first type of food item) [Hwang: claim 1]; (i.e. wherein the current temperature of the first type of food item is approximated by evaluating a thermal scan of the first type of food item, wherein the thermal scan of the first type of food item is captured by a camera located in an interior of the refrigerator) [Hwang: claim 8]; (i.e. keep track of what food items are currently stored) [Hwang: col. 6, line 46-47]; (i.e. the current temperature of a food item may be determined using a thermal sensor and/or a thermal camera) [Hwang: col. 14, line 20-22];  (i.e. determining an outcome for decision 604 may include using one or more thermal sensors (or thermal cameras), each of which may be positioned in each of the compartments. The thermal sensors may measure a current temperature of the food item and thereby develop a cooling strategy based on the current temperature of the item) [Hwang: col. 13, line 50-56]; (i.e. Furthermore, food recognition based applications may be developed which integrate user context recognition, food status predictions, etc.) [Hwang: col. 21, line 52-54]) and predicting information related to a future state of the at least one object ((i.e. projecting whether the temperature of the first type of food item will reach the optimal temperature by the future event includes approximating a current temperature of the first type of food item) [Hwang: claim 1]; (i.e. Furthermore, food recognition based applications may be developed which integrate user context recognition, food status predictions, etc.. Moreover, these food recognition based applications may be able to recommend recipes and other uses for various food items stored in a refrigerator based on a deduced relative freshness of the food item) [Hwang: col. 21, line 52-57; Fig. 5]; (i.e. projecting whether a temperature of the first and/or second food items will reach a respective optimal temperature by the future event) [Hwang: col. 14, line 31-34]; (i.e. anticipates how long it may take to cool a particular type of food item to a desired internal temperature) [Hwang: col. 13, line 56-58]; (i.e. As shown, decision 604 includes projecting (e.g., determining) whether a temperature of the one or more food items will reach a respective optimal temperature by a time associated with the detected future event. In other words, decision 604 includes determining whether the one or more food items determined to correspond to the detected future event will be at a desired temperature by the time the future event occurs) [Hwang: col. 13, line 11-18; Fig. 6]) by applying the first camera image comprising the at least one object (i.e. a camera positioned in the compartment that the apple was added to may capture images of the apple which are processed using image recognition software) [Hwang: col. 9, line 19-21], a camera image comprising the at least one object and obtained through the camera (i.e. a camera positioned in the compartment that the apple was added to may capture images of the apple which are processed using image recognition software) [Hwang: col. 9, line 19-21] at a past time point earlier than the first time point and and the environmental information in the refrigerator to ((i.e. the refrigerator may use a camera integrated with the refrigerator in order to detect a type of food item added to a compartment of the refrigerator. For instance, a digital camera may be integrated with an exterior surface (e.g., the door to the refrigerator, a top of the refrigerator, a side of the refrigerator, etc.), and therefore be able to "see" food items as they are brought by a user to the refrigerator. Moreover, image recognition software may be used to evaluate a feed (e.g., input) from the digital camera such that certain food items may be detected. Depending on the approach, the image recognition software may be used to evaluate the digital camera feed at the refrigerator itself ( e.g., using an onboard controller), or at a remote (or at least removed) storage location which includes one or more controllers and preferably memory to implement the image recognition software, e.g., as would be appreciated by one skilled in the art after reading the present description) [Hwang: col. 9, line 42-59]; (i.e. a user may be able to provide input and/or manually adjust the ideal temperature value or range at which different types of food items are stored, e.g., based on personal preference, the time of year, a ripeness of the food item, etc. In some situations, a refrigerator may even be able to override the ideal temperature range in order to adapt to different conditions which may have an effect on certain food items stored in the refrigerator. For instance, the refrigerator may be able to detect upcoming events and determine whether food items corresponding to that event will be at a desirable (e.g., optimal) temperature by that time, e.g., see FIG. 6 below) [Hwang: col. 10, line 31-42; Fig. 6]; (i.e. determining, by the processor, an ideal storage temperature associated with the type of food item) [Hwang: col. 2, line 3-5]; (i.e. FIG. 1 illustrates an architecture 100, in accordance with one embodiment. As shown in FIG. 1, a plurality of remote networks 102 are provided including a first remote network 104 and a second remote network 106. A gateway 101 may be coupled between the remote networks 102 and a proximate network 108. In the context of the present architecture 100, the networks 104, 106 may each take any form including, but not limited to a local area network (LAN), a wide area network (WAN) such as the Internet, public switched telephone network (PSTN), internal telephone network, etc. In use, the gateway 101 serves as an entrance point from the remote networks 102 to the proximate network 108. As such, the gateway 101 may function as a router, which is capable of directing a given packet of data that arrives at the gateway 101, and a switch, which furnishes the actual path in and out of the gateway 101 for a given packet. Further included is at least one data server 114 coupled to the proximate network 108, and which is accessible from the remote networks 102 via the gateway 101. It should be noted that the data server(s) 114 may include any type of computing device/groupware. Coupled to each data server 114 is a plurality of user devices 116. User devices 116 may also be connected directly through one of the networks 104, 106, 108. Such user devices 116 may include a desktop computer, lap-top computer, hand-held computer, printer or any other type of logic. It should be noted that a user device 111 may also be directly coupled to any of the networks, in one embodiment.) [Hwang: col. 4, line 35-62; Figs. 1, 3A-3B]) an artificial intelligence (Al) model  ((i.e. According to some approaches, methods and systems described herein may be implemented with and/or on virtual systems and/or systems which emulate one or more other systems, such as a UNIX system which emulates an IBM z/OS environment, a UNIX system which virtually hosts a MICROSOFT WINDOWS environment, a MICROSOFT WINDOWS system which emulates an IBM z/OS environment, etc. This virtualization and/or emulation may be enhanced through the use of VMWARE software, in some embodiments. In more approaches, one or more networks 104, 106, 108, may represent a cluster of systems commonly referred to as a "cloud." In cloud computing, shared resources, such as processing power, peripherals, software, data, servers, etc., are provided to any system in the cloud in an on-demand relationship, thereby allowing access and distribution of services across many computing systems. Cloud computing typically involves an Internet connection between the systems operating in the cloud, but other techniques of connecting the systems may also be used) [Hwang: col. 5, line 5-25]; (i.e. Moreover, the improvements in performance achieved by the various embodiments herein provide a number of benefits. For example, smart appliances are a new, growing market which may benefit from various ones of the improvements achieved herein. Moreover, these improvements in smart appliances may further be amplified in view of the rapid integration of Artificial Intelligence with home appliances, home internet of things (IoT), etc.) [Hwang: col. 21, line 44-51; Fig. 1]); and an operation of (i.e. Computer readable program instructions for carrying out operations of) [Hwang: col. 22, line 41-42] providing ((i.e. the antenna 312 may provide the refrigerator 302 the ability to connect wirelessly to a network 316. However, it should be noted that in some approaches the refrigerator 302 may be connected to a network 316 by a wired (physical) connection, e.g., such as an Ethernet cable. In some approaches, the refrigerator 302 may include more than one type of antenna which are able to function without causing interference for each other) [Hwang: col. 7, line 24-31]; (i.e. provided to any system in the cloud in an on-demand relationship, thereby allowing access and distribution of services across many computing systems. Cloud computing typically involves an Internet connection between the systems operating in the cloud, but other techniques of connecting the systems may also be used.) [Hwang: col. 5, line 20-25]) the information related to the current state of the at least one object (i.e. The GUI 306 may allow for the refrigerator 302 to display any desired information to a user. For example, the GUI 306 may be used to display an internal temperature of the refrigerator 302, a status of the refrigerator 302, information pertinent to a user) [Hwang: col. 6, line 32-38] and the information related to the future state of the at least one object ((i.e. Furthermore, food recognition based applications may be developed which integrate user context recognition, food status predictions, etc.. Moreover, these food recognition based applications may be able to recommend recipes and other uses for various food items stored in a refrigerator based on a deduced relative freshness of the food item) [Hwang: col. 21, line 52-57; Fig. 5]; (i.e. projecting whether a temperature of the first and/or second food items will reach a respective optimal temperature by the future event) [Hwang: col. 14, line 31-34]; (i.e. anticipates how long it may take to cool a particular type of food item to a desired internal temperature) [Hwang: col. 13, line 56-58]; (i.e. As shown, decision 604 includes projecting (e.g., determining) whether a temperature of the one or more food items will reach a respective optimal temperature by a time associated with the detected future event. In other words, decision 604 includes determining whether the one or more food items determined to correspond to the detected future event will be at a desired temperature by the time the future event occurs) [Hwang: col. 13, line 11-18; Fig. 6]; (i.e. By adding the poultry to a compartment which already has another food item stored therein with an ideal storage temperature significantly warmer than that of the poultry, a decay rate of one or both of the food items would be accelerated) [Hwang: col. 17, line 45-50]).
Hwang does not explicitly disclose the following claim limitations (Emphasis added).
A computer program product comprising a non- transitory computer readable medium having recorded thereon a program to execute: an operation of obtaining a first camera image comprising at least one object kept in a refrigerator through a camera arranged in the refrigerator, at a first time point, an operation of obtaining environmental information in the refrigerator through an environmental sensor arranged in the refrigerator, an operation of determining information related to a current state of the at least one object and predicting information related to a future state of the at least one object by applying the first camera image comprising the at least one object, a camera image comprising the at least one object and obtained through the camera at a past time point earlier than the first time point and the environmental information in the refrigerator to an artificial intelligence (Al) model, and an operation of providing the information related to the current state of the at least one object and the information related to the future state of the at least one object. 
However, in the same field of endeavor Mutti further discloses the claim limitations and the deficient claim limitations, as follows:
a camera image comprising the at least one object and obtained through the camera at a past time point earlier than the first time point (i.e. When utilized in combination with the dietary system of the present invention, the combined two-dimensional visual image data, spectral signature image data, and three-dimensional volumetric data can be used to automatically track a user's nutritional intake and provide additional information for the user to assist in meeting nutritional goals. One implementation of automatic nutritional tracking requires the user capturing image data and three-dimensional volumetric data before eating a meal and again after eating the meal. The system of the present invention can use the image data and three-dimensional volumetric data to automatically identify the food items within the meal, separate the individual types of food items, determine an initial food volume for each type and a final food volume for each type, and calculate the nutritional values of the consumed portion of the meal (e.g., the nutritional values of the difference of the initial food volume and the final food volume). This process provides the user with all the nutritional information for the food consumed while only requiring the user to capture before and after image data for a meal without requiring the use of a fiduciary item or manually input data from the user) [Mutti: col. 8, line 57 – col. 9, line 10; Note: Mutti discloses a process to capture images of the same object at different time frames.  In other words, one image was captured before the other captured image] (i.e. The method further includes analyzing, by an artificial intelligence module, the captured visible light image and the sequence of NIR images to identify each unique object of the one or more objects and determining additional characteristics about the one or more objects based on the identified one or more objects and the volume of each of the one or more objects) [Mutti: col. 7, line 6-12],
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hwang with Mutti to send the capture images to an AI model for further analysis.  
Therefore, the combination of Hwang with Mutti will enable the system to identify individual object within the field of view correctly [Mutti: col. 18, line 46-67]. 
In the same field of endeavor Levien further discloses the claim limitations as follows:
a camera image comprising the at least one object and obtained through the camera at a past time point earlier than the first time point ((i.e. captured image in the computer readable medium if a condition is met where the condition corresponds to at least one of a storage space availability in the computer readable medium, a user established parameter, a preselected content of the image, and/or a parameter established by a storage management algorithm.) [Levien: para. 0082]; (i.e. captured image in the computer readable medium if a preselected time has elapsed after the writing of the captured image at a resolution in the computer readable medium) [Levien: para. 0086]; (i.e. the preselected time includes at least a selected one of five seconds, ten seconds, thirty seconds, one minute, thirty minutes, ninety minutes, five hours, twelve hours, one day, one week, one month, or one year) [Levien: para. 0086] – Note: Levien discloses that a preselected content of an image would be captured again after a preselected time.   In other words, Levien discloses an object in one image (i.e. the preselected content of the image) was captured in advance and it would be captured again in another image).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hwang and Mutti with Levien to program the system to re-capture images of same object after a preselected time.  
Therefore, the combination of Hwang and Mutti with Levien will enable the system to determine whether or not the status of the object has been changed, such as in the  [Mutti: col. 8, line 57 – col. 9, line 10]. 

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US Patent 10,655,907 B2), (“Hwang”), in view of Mutti et al. (US Patent 9,959,628 B2), (“Mutti”), , in view of Levien et al. (US Patent Application Publication 2006/0274153 A1), (“Levien”), in view of Son et al. (US Patent Application Publication US 2013/0015753 A1), (“Son”).
Regarding claim 6, Hwang, Mutti, and Levien meet the claim limitations as set forth in claim 1.Hwang and Mutti further meet the claim limitations as follow.
The method of claim 1 (i.e. a method) [Hwang: col. 2, line 1], wherein the obtaining of the environmental information in the refrigerator (i.e. determining, by the processor, an ideal storage temperature associated with the type of food item added to the first compartment; adjusting, by the processor, an ambient storage temperature in the first compartment to substantially match the ideal storage temperature associated with the first type of food item) [Hwang: col. 2, line 3-8; Figs. 5-8] comprises obtaining odor information of the at least one object by using an odor sensor (i.e. using one or more sensors) [Hwang: col. 26, line 32] arranged to be adjacent to the at least one object (i.e. sensor positioned in the same compartment of the refrigerator) [Hwang: col. 14, line 1-2], and the determining of the information (i.e. Determine each type of food item already stored in one or more of the compartments of the refrigerator) [Hwang: Fig. 7, Box 704] related to the current state of the at least one object ((i.e. keep track of what food items are currently stored) [Hwang: col. 6, line 46-47]; (i.e. the current temperature of a food item may be determined using a thermal sensor and/or a thermal camera) [Hwang: col. 14, line 20-22];  (i.e. determining an outcome for decision 604 may include using one or more thermal sensors (or thermal cameras), each of which may be positioned in each of the compartments. The thermal sensors may measure a current temperature of the food item and thereby develop a cooling strategy based on the current temperature of the item) [Hwang: col. 13, line 50-56]; (i.e. Furthermore, food recognition based applications may be developed which integrate user context recognition, food status predictions, etc.) [Hwang: col. 21, line 52-54]) and the predicting (i.e. predictions) [Hwang: col. 21, line 54] of the information related to the future state of the at least one object (i.e. Furthermore, food recognition based applications may be developed which integrate user context recognition, food status predictions, etc.. Moreover, these food recognition based applications may be able to recommend recipes and other uses for various food items stored in a refrigerator based on a deduced relative freshness of the food item.) [Hwang: col. 21, line 52-57] comprise determining the information (i.e. Determine each type of food item already stored in one or more of the compartments of the refrigerator) [Hwang: Fig. 7, Box 704] related to the current state of the at least one object ((i.e. keep track of what food items are currently stored) [Hwang: col. 6, line 46-47]; (i.e. the current temperature of a food item may be determined using a thermal sensor and/or a thermal camera) [Hwang: col. 14, line 20-22];  (i.e. determining an outcome for decision 604 may include using one or more thermal sensors (or thermal cameras), each of which may be positioned in each of the compartments. The thermal sensors may measure a current temperature of the food item and thereby develop a cooling strategy based on the current temperature of the item) [Hwang: col. 13, line 50-56]; (i.e. Furthermore, food recognition based applications may be developed which integrate user context recognition, food status predictions, etc.) [Hwang: col. 21, line 52-54]) and predicting (i.e. predictions) [Hwang: col. 21, line 54] the information related to the future state of the at least one object (i.e. Furthermore, food recognition based applications may be developed which integrate user context recognition, food status predictions, etc.. Moreover, these food recognition based applications may be able to recommend recipes and other uses for various food items stored in a refrigerator based on a deduced relative freshness of the food item.) [Hwang: col. 21, line 52-57] by applying the first camera image (i.e. the refrigerator may use a camera integrated with the refrigerator in order to detect a type of food item added to a compartment of the refrigerator. For instance, a digital camera may be integrated with an exterior surface (e.g., the door to the refrigerator, a top of the refrigerator, a side of the refrigerator, etc.), and therefore be able to "see" food items as they are brought by a user to the refrigerator. Moreover, image recognition software may be used to evaluate a feed (e.g., input) from the digital camera such that certain food items may be detected. Depending on the approach, the image recognition software may be used to evaluate the digital camera feed at the refrigerator itself ( e.g., using an onboard controller), or at a remote (or at least removed) storage location which includes one or more controllers and preferably memory to implement the image recognition software, e.g., as would be appreciated by one skilled in the art after reading the present description) [Hwang: col. 9, line 42-59], the camera image obtained at the past time point and the odor information to the Al model ((i.e. Moreover, the improvements in performance achieved by the various embodiments herein provide a number of benefits. For example, smart appliances are a new, growing market which may benefit from various ones of the improvements achieved herein. Moreover, these improvements in smart appliances may further be amplified in view of the rapid integration of Artificial Intelligence with home appliances, home internet of things (IoT), etc.) [Hwang: col. 21, line 44-51; Fig. 1]; (i.e. The method further includes analyzing, by an artificial intelligence module, the captured visible light image and the sequence of NIR images to identify each unique object of the one or more objects and determining additional characteristics about the one or more objects based on the identified one or more objects and the volume of each of the one or more objects) [Mutti: col. 7, line 6-12]; (i.e. In accordance with an example embodiment of the present invention, the second processing portion of the analysis can utilize spectral analysis to further identify objects and/or properties of the objects. In particular, the artificial intelligence module 118 can be trained to perform a spectral analysis on the individually segregated objects and their respective spectral signatures. The spectral analysis can include performing a cross correlation of the spectral image data of the objects with previously recorded known spectral wavelengths stored in a database. As would be appreciated by one skilled in the art, the previously recorded known spectral wavelengths stored in the database can be resulting spectral wavelengths created from samples of all of the objects that the object assessment system 102 is programed to identify. The artificial intelligence module 118 is trained to perform pattern matching between using the known spectral signatures in the database with the spectral signatures created from the capture image data. The pattern matching of the artificial intelligence module 118 can include any known combination of algorithms for accurately predicting a matching pattern. For example, the artificial intelligence module 118 can scan through the spectral signatures in the data base to find the closest matching spectral signature, and determine that the closest matching spectral signature is the identity of the object. As would be appreciated by on skilled in the art, the artificial intelligence module 118 can identify one or more objects and/or characteristics of those objects based on a predetermined threshold within the pattern matching.) [Mutti: col. 19, line 60 – col. 20, line 22]).  
Hwang, Mutti, and Levien do not explicitly disclose the following claim limitations (Emphasis added).
The method of claim 1, wherein the obtaining of the environmental information in the refrigerator comprises obtaining odor information of the at least one object by using an odor sensor arranged to be adjacent to the at least one object, and the determining of the information related to the current state of the at least one object and the predicting of the information related to the future state of the at least one object comprise determining the information related to the current state of the at least one object and predicting the information related to the future state of the at least one object by applying the first camera image, the camera image obtained at the past time point and the odor information to the Al model.  
However, in the same field of endeavor Son further discloses the claim limitations and the deficient claim limitations, as follows:
(i.e. A still further object of the present invention is to provide a refrigerator that is able to detect a kind and amount of bacteria or odor factors located in the storage room to display the detected information to the user) [Son: para. 0016] by using an odor sensor ((i.e. The sensor unit may include at least one of a biosensor to detect a specific bacteria contaminant and a gas sensor to detect an offensive smell factor. The sensor unit may include a camera unit arranged in the storage room, to detect and visualize an image of a stored food, and the control unit may determine spoiling of the stored food based on a difference between an image of the stored food pre-memorized therein and the image of the stored food detected by the camera unit.) [Son: para. 0033; Fig. 19]) (i.e. When utilized in combination with the dietary system of the present invention, the combined two-dimensional visual image data, spectral signature image data, and three-dimensional volumetric data can be used to automatically track a user's nutritional intake and provide additional information for the user to assist in meeting nutritional goals. One implementation of automatic nutritional tracking requires the user capturing image data and three-dimensional volumetric data before eating a meal and again after eating the meal. The system of the present invention can use the image data and three-dimensional volumetric data to automatically identify the food items within the meal, separate the individual types of food items, determine an initial food volume for each type and a final food volume for each type, and calculate the nutritional values of the consumed portion of the meal (e.g., the nutritional values of the difference of the initial food volume and the final food volume). This process provides the user with all the nutritional information for the food consumed while only requiring the user to capture before and after image data for a meal without requiring the use of a fiduciary item or manually input data from the user) [Mutti: col. 8, line 57 – col. 9, line 10; Note: Mutti discloses a process to capture images of the same object at different time frames.  In other words, one image was captured before the other captured image](i.e. to detect a kind and amount of bacteria or odor factors located in the storage room to display the detected information) [Son: para. 0015] 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hwang, Mutti, and Levien with Son to include a bio-sensor and a gas sensor in the refrigerator.  
Therefore, the combination of Hwang, Mutti, and Levien with Son will enable the system to detect spoiling foods [Son: para. 0033]. 

Regarding claim 16, Hwang, Mutti, and Levien meet the claim limitations as set forth in claim 13.Hwang and Mutti further meet the claim limitations as follow.
The refrigerator of claim 13 (i.e. a refrigerator) [Hwang: col. 6, line 13], wherein the environmental sensor (i.e. determining, by the processor, an ideal storage temperature associated with the type of food item added to the first compartment; adjusting, by the processor, an ambient storage temperature in the first compartment to substantially match the ideal storage temperature associated with the first type of food item) [Hwang: col. 2, line 3-8; Figs. 5-8] comprises an odor sensor arranged to be adjacent to the at least one object (i.e. sensor positioned in the same compartment of the refrigerator) [Hwang: col. 14, line 1-2], and the processor (i.e. a processor) [Hwang: col. 11, line 66] is further configured to (i.e. Computer readable program instructions for carrying out operations of) [Hwang: col. 22, line 41-42]:  83obtain odor information of the at least one object by using the odor sensor (i.e. using one or more sensors) [Hwang: col. 26, line 32], and predict (i.e. predictions) [Hwang: col. 21, line 54] the information related to the current state of the at least one object (i.e. Furthermore, food recognition based applications may be developed which integrate user context recognition, food status predictions, etc.. Moreover, these food recognition based applications may be able to recommend recipes and other uses for various food items stored in a refrigerator based on a deduced relative freshness of the food item.) [Hwang: col. 21, line 52-57] by applying the first camera image comprising the at least one object (i.e. the refrigerator may use a camera integrated with the refrigerator in order to detect a type of food item added to a compartment of the refrigerator. For instance, a digital camera may be integrated with an exterior surface (e.g., the door to the refrigerator, a top of the refrigerator, a side of the refrigerator, etc.), and therefore be able to "see" food items as they are brought by a user to the refrigerator. Moreover, image recognition software may be used to evaluate a feed (e.g., input) from the digital camera such that certain food items may be detected. Depending on the approach, the image recognition software may be used to evaluate the digital camera feed at the refrigerator itself ( e.g., using an onboard controller), or at a remote (or at least removed) storage location which includes one or more controllers and preferably memory to implement the image recognition software, e.g., as would be appreciated by one skilled in the art after reading the present description) [Hwang: col. 9, line 42-59], the camera image obtained at the past time point and the odor information of the at least one object to the Al model ((i.e. Moreover, the improvements in performance achieved by the various embodiments herein provide a number of benefits. For example, smart appliances are a new, growing market which may benefit from various ones of the improvements achieved herein. Moreover, these improvements in smart appliances may further be amplified in view of the rapid integration of Artificial Intelligence with home appliances, home internet of things (IoT), etc.) [Hwang: col. 21, line 44-51; Fig. 1]; (i.e. The method further includes analyzing, by an artificial intelligence module, the captured visible light image and the sequence of NIR images to identify each unique object of the one or more objects and determining additional characteristics about the one or more objects based on the identified one or more objects and the volume of each of the one or more objects) [Mutti: col. 7, line 6-12]; (i.e. In accordance with an example embodiment of the present invention, the second processing portion of the analysis can utilize spectral analysis to further identify objects and/or properties of the objects. In particular, the artificial intelligence module 118 can be trained to perform a spectral analysis on the individually segregated objects and their respective spectral signatures. The spectral analysis can include performing a cross correlation of the spectral image data of the objects with previously recorded known spectral wavelengths stored in a database. As would be appreciated by one skilled in the art, the previously recorded known spectral wavelengths stored in the database can be resulting spectral wavelengths created from samples of all of the objects that the object assessment system 102 is programed to identify. The artificial intelligence module 118 is trained to perform pattern matching between using the known spectral signatures in the database with the spectral signatures created from the capture image data. The pattern matching of the artificial intelligence module 118 can include any known combination of algorithms for accurately predicting a matching pattern. For example, the artificial intelligence module 118 can scan through the spectral signatures in the data base to find the closest matching spectral signature, and determine that the closest matching spectral signature is the identity of the object. As would be appreciated by on skilled in the art, the artificial intelligence module 118 can identify one or more objects and/or characteristics of those objects based on a predetermined threshold within the pattern matching.) [Mutti: col. 19, line 60 – col. 20, line 22]).
Hwang, Mutti, and Levien do not explicitly disclose the following claim limitations (Emphasis added).
The refrigerator of claim 13, wherein the environmental sensor comprises an odor sensor arranged to be adjacent to the at least one object, and the processor is further configured to:  83obtain odor information of the at least one object by using the odor sensor, and predict the information related to the current state of the at least one object by applying the first camera image comprising the at least one object, the camera image obtained at the past time point and the odor information of the at least one object to the Al model.
However, in the same field of endeavor Son further discloses the claim limitations and the deficient claim limitations, as follows:
(i.e. The sensor unit may include at least one of a biosensor to detect a specific bacteria contaminant and a gas sensor to detect an offensive smell factor. The sensor unit may include a camera unit arranged in the storage room, to detect and visualize an image of a stored food, and the control unit may determine spoiling of the stored food based on a difference between an image of the stored food pre-memorized therein and the image of the stored food detected by the camera unit.) [Son: para. 0033; Fig. 19]) 
obtain odor information of the at least one object (i.e. A still further object of the present invention is to provide a refrigerator that is able to detect a kind and amount of bacteria or odor factors located in the storage room to display the detected information to the user) [Son: para. 0016] by using an odor sensor ((i.e. The sensor unit may include at least one of a biosensor to detect a specific bacteria contaminant and a gas sensor to detect an offensive smell factor. The sensor unit may include a camera unit arranged in the storage room, to detect and visualize an image of a stored food, and the control unit may determine spoiling of the stored food based on a difference between an image of the stored food pre-memorized therein and the image of the stored food detected by the camera unit.) [Son: para. 0033; Fig. 19])(i.e. When utilized in combination with the dietary system of the present invention, the combined two-dimensional visual image data, spectral signature image data, and three-dimensional volumetric data can be used to automatically track a user's nutritional intake and provide additional information for the user to assist in meeting nutritional goals. One implementation of automatic nutritional tracking requires the user capturing image data and three-dimensional volumetric data before eating a meal and again after eating the meal. The system of the present invention can use the image data and three-dimensional volumetric data to automatically identify the food items within the meal, separate the individual types of food items, determine an initial food volume for each type and a final food volume for each type, and calculate the nutritional values of the consumed portion of the meal (e.g., the nutritional values of the difference of the initial food volume and the final food volume). This process provides the user with all the nutritional information for the food consumed while only requiring the user to capture before and after image data for a meal without requiring the use of a fiduciary item or manually input data from the user) [Mutti: col. 8, line 57 – col. 9, line 10; Note: Mutti discloses a process to capture images of the same object at different time frames.  In other words, one image was captured before the other captured image] and the odor information (i.e. to detect a kind and amount of bacteria or odor factors located in the storage room to display the detected information) [Son: para. 0015] 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hwang, Mutti, and Levien with Son to include a bio-sensor and a gas sensor in the refrigerator.  
Therefore, the combination of Hwang, Mutti, and Levien with Son will enable the system to detect spoiling foods [Son: para. 0033].

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US Patent 10,655,907 B2), (“Hwang”), in view of Mutti et al. (US Patent 9,959,628 B2), (“Mutti”).
Regarding claim 7, Hwang meets the claim limitations as set forth follow.
A method (i.e. a method) [Hwang: col. 2, line 1] of providing ((i.e. the antenna 312 may provide the refrigerator 302 the ability to connect wirelessly to a network 316. However, it should be noted that in some approaches the refrigerator 302 may be connected to a network 316 by a wired (physical) connection, e.g., such as an Ethernet cable. In some approaches, the refrigerator 302 may include more than one type of antenna which are able to function without causing interference for each other) [Hwang: col. 7, line 24-31]; (i.e. provided to any system in the cloud in an on-demand relationship, thereby allowing access and distribution of services across many computing systems. Cloud computing typically involves an Internet connection between the systems operating in the cloud, but other techniques of connecting the systems may also be used.) [Hwang: col. 5, line 20-25]) information related to a state of an object in a refrigerator ((i.e. determining, by the processor, an ideal storage temperature associated with the type of food item added to the first compartment; adjusting, by the processor, an ambient storage temperature in the first compartment to substantially match the ideal storage temperature associated with the first type of food item) [Hwang: col. 2, line 3-8; Figs. 5-8] ; (i.e. The interior cameras may be placed at strategic locations in the refrigerator) [Hwang: col. 6, line 61-61]), the method (i.e. a method) [Hwang: col. 2, line 1] comprising: obtaining a camera image comprising at least one object kept in the refrigerator ((i.e. a camera positioned in the compartment that the apple was added to may capture images of the apple which are processed using image recognition software) [Hwang: col. 9, line 19-21] ; (i.e. The interior cameras may be placed at strategic locations in the refrigerator) [Hwang: col. 6, line 61-61]) through a camera arranged in the refrigerator ((i.e. one or more thermal sensors (or thermal cameras)) [Hwang: col. 13, line 51-52]; (i.e. determining an outcome for decision 604 may include using one or more thermal sensors (or thermal cameras), each of which may be positioned in each of the compartments. The thermal sensors may measure a current temperature of the food item and thereby develop a cooling strategy based on the current temperature of the item) [Hwang: col. 13, line 50-56]; (i.e. The interior cameras may be placed at strategic locations in the refrigerator) [Hwang: col. 6, line 61-61]); obtaining environmental information in the refrigerator (i.e. determining, by the processor, an ideal storage temperature associated with the type of food item added to the first compartment; adjusting, by the processor, an ambient storage temperature in the first compartment to substantially match the ideal storage temperature associated with the first type of food item) [Hwang: col. 2, line 3-8; Figs. 5-8] through an environmental sensor arranged in the refrigerator ((i.e. one or more thermal sensors (or thermal cameras)) [Hwang: col. 13, line 51-52]; (i.e. wherein the current temperature of the first type of food item is approximated by evaluating a thermal scan of the first type of food item, wherein the thermal scan of the first type of food item is captured by a camera located in an interior of the refrigerator) [Hwang: claim 8]):  4 obtaining a spectrometric image with respect to the at least one object (i.e. a camera positioned in the compartment that the apple was added to may capture images of the apple which are processed using image recognition software) [Hwang: col. 9, line 19-21] by using a spectrometric sensor arranged in the refrigerator (i.e. the refrigerator may use a camera integrated with the refrigerator in order to detect a type of food item added to a compartment of the refrigerator. For instance, a digital camera may be integrated with an exterior surface (e.g., the door to the refrigerator, a top of the refrigerator, a side of the refrigerator, etc.), and therefore be able to "see" food items as they are brought by a user to the refrigerator. Moreover, image recognition software may be used to evaluate a feed (e.g., input) from the digital camera such that certain food items may be detected. Depending on the approach, the image recognition software may be used to evaluate the digital camera feed at the refrigerator itself ( e.g., using an onboard controller), or at a remote (or at least removed) storage location which includes one or more controllers and preferably memory to implement the image recognition software, e.g., as would be appreciated by one skilled in the art after reading the present description) [Hwang: col. 9, line 42-59]; determining information (i.e. Determine each type of food item already stored in one or more of the compartments of the refrigerator) [Hwang: Fig. 7, Box 704] related to a current state of the at least one object ((i.e. keep track of what food items are currently stored) [Hwang: col. 6, line 46-47]; (i.e. the current temperature of a food item may be determined using a thermal sensor and/or a thermal camera) [Hwang: col. 14, line 20-22]; (i.e. determining an outcome for decision 604 may include using one or more thermal sensors (or thermal cameras), each of which may be positioned in each of the compartments. The thermal sensors may measure a current temperature of the food item and thereby develop a cooling strategy based on the current temperature of the item) [Hwang: col. 13, line 50-56]; (i.e. Furthermore, food recognition based applications may be developed which integrate user context recognition, food status predictions, etc.) [Hwang: col. 21, line 52-54]) and predicting information (i.e. predictions) [Hwang: col. 21, line 54] related to a future state of the at least one object (i.e. Furthermore, food recognition based applications may be developed which integrate user context recognition, food status predictions, etc.. Moreover, these food recognition based applications may be able to recommend recipes and other uses for various food items stored in a refrigerator based on a deduced relative freshness of the food item.) [Hwang: col. 21, line 52-57] by applying the camera image (i.e. the refrigerator may use a camera integrated with the refrigerator in order to detect a type of food item added to a compartment of the refrigerator. For instance, a digital camera may be integrated with an exterior surface (e.g., the door to the refrigerator, a top of the refrigerator, a side of the refrigerator, etc.), and therefore be able to "see" food items as they are brought by a user to the refrigerator. Moreover, image recognition software may be used to evaluate a feed (e.g., input) from the digital camera such that certain food items may be detected. Depending on the approach, the image recognition software may be used to evaluate the digital camera feed at the refrigerator itself ( e.g., using an onboard controller), or at a remote (or at least removed) storage location which includes one or more controllers and preferably memory to implement the image recognition software, e.g., as would be appreciated by one skilled in the art after reading the present description) [Hwang: col. 9, line 42-59], the spectrometric image, and the environmental information in the refrigerator ((i.e. determining, by the processor, an ideal storage temperature associated with the type of food item) [Hwang: col. 2, line 3-5]; (i.e. a user may be able to provide input and/or manually adjust the ideal temperature value or range at which different types of food items are stored, e.g., based on personal preference, the time of year, a ripeness of the food item, etc. In some situations, a refrigerator may even be able to override the ideal temperature range in order to adapt to different conditions which may have an effect on certain food items stored in the refrigerator. For instance, the refrigerator may be able to detect upcoming events and determine whether food items corresponding to that event will be at a desirable (e.g., optimal) temperature by that time, e.g., see FIG. 6 below) [Hwang: col. 10, line 31-42; Fig. 6]) to an Al model (i.e. Moreover, the improvements in performance achieved by the various embodiments herein provide a number of benefits. For example, smart appliances are a new, growing market which may benefit from various ones of the improvements achieved herein. Moreover, these improvements in smart appliances may further be amplified in view of the rapid integration of Artificial Intelligence with home appliances, home internet of things (IoT), etc.) [Hwang: col. 21, line 44-51; Fig. 1]; and providing ((i.e. the antenna 312 may provide the refrigerator 302 the ability to connect wirelessly to a network 316. However, it should be noted that in some approaches the refrigerator 302 may be connected to a network 316 by a wired (physical) connection, e.g., such as an Ethernet cable. In some approaches, the refrigerator 302 may include more than one type of antenna which are able to function without causing interference for each other) [Hwang: col. 7, line 24-31]; (i.e. provided to any system in the cloud in an on-demand relationship, thereby allowing access and distribution of services across many computing systems. Cloud computing typically involves an Internet connection between the systems operating in the cloud, but other techniques of connecting the systems may also be used.) [Hwang: col. 5, line 20-25]) the information related to the current state of the at least one object (i.e. The GUI 306 may allow for the refrigerator 302 to display any desired information to a user. For example, the GUI 306 may be used to display an internal temperature of the refrigerator 302, a status of the refrigerator 302, information pertinent to a user) [Hwang: col. 6, line 32-38] and the information related to the future state of the at least one object ((i.e. Furthermore, food recognition based applications may be developed which integrate user context recognition, food status predictions, etc.. Moreover, these food recognition based applications may be able to recommend recipes and other uses for various food items stored in a refrigerator based on a deduced relative freshness of the food item) [Hwang: col. 21, line 52-57; Fig. 5]; (i.e. projecting whether a temperature of the first and/or second food items will reach a respective optimal temperature by the future event) [Hwang: col. 14, line 31-34]; (i.e. anticipates how long it may take to cool a particular type of food item to a desired internal temperature) [Hwang: col. 13, line 56-58]; (i.e. As shown, decision 604 includes projecting (e.g., determining) whether a temperature of the one or more food items will reach a respective optimal temperature by a time associated with the detected future event. In other words, decision 604 includes determining whether the one or more food items determined to correspond to the detected future event will be at a desired temperature by the time the future event occurs) [Hwang: col. 13, line 11-18; Fig. 6]; (i.e. By adding the poultry to a compartment which already has another food item stored therein with an ideal storage temperature significantly warmer than that of the poultry, a decay rate of one or both of the food items would be accelerated) [Hwang: col. 17, line 45-50]).  
Hwang does not explicitly disclose the following claim limitations (Emphasis added).
A method of providing information related to a state of an object in a refrigerator, the method comprising: obtaining a camera image comprising at least one object kept in the refrigerator through a camera arranged in the refrigerator; obtaining environmental information in the refrigerator through an environmental sensor arranged in the refrigerator:  4 obtaining a spectrometric image with respect to the at least one object by using a spectrometric sensor arranged in the refrigerator; determining information related to a current state of the at least one object and predicting information related to a future state of the at least one object by applying the camera image, the spectrometric image, and the environmental information in the refrigerator to an Al model; and providing the information related to the current state of the at least one object and the information related to the future state of the at least one object. 
However, in the same field of endeavor Mutti further discloses the claim limitations and the deficient claim limitations, as follows:
obtaining a spectrometric image with respect to the at least one object (i.e. The method further includes analyzing, by an artificial intelligence module, the captured visible light image and the sequence of NIR images to identify each unique object of the one or more objects and determining additional characteristics about the one or more objects based on the identified one or more objects and the volume of each of the one or more objects) [Mutti: col. 7, line 6-12] by using a spectrometric sensor (i.e. capturing, by a near infrared (NIR) camera module, a sequence of NIR images) [Mutti: col. 7, line 3-4] (i.e. the sequence of NIR images) [Mutti: col. 7, line 8], ((i.e. The method further includes analyzing, by an artificial intelligence module, the captured visible light image and the sequence of NIR images to identify each unique object of the one or more objects and determining additional characteristics about the one or more objects based on the identified one or more objects and the volume of each of the one or more objects) [Mutti: col. 7, line 6-12]; (i.e. In accordance with an example embodiment of the present invention, the second processing portion of the analysis can utilize spectral analysis to further identify objects and/or properties of the objects. In particular, the artificial intelligence module 118 can be trained to perform a spectral analysis on the individually segregated objects and their respective spectral signatures. The spectral analysis can include performing a cross correlation of the spectral image data of the objects with previously recorded known spectral wavelengths stored in a database. As would be appreciated by one skilled in the art, the previously recorded known spectral wavelengths stored in the database can be resulting spectral wavelengths created from samples of all of the objects that the object assessment system 102 is programed to identify. The artificial intelligence module 118 is trained to perform pattern matching between using the known spectral signatures in the database with the spectral signatures created from the capture image data. The pattern matching of the artificial intelligence module 118 can include any known combination of algorithms for accurately predicting a matching pattern. For example, the artificial intelligence module 118 can scan through the spectral signatures in the data base to find the closest matching spectral signature, and determine that the closest matching spectral signature is the identity of the object. As would be appreciated by on skilled in the art, the artificial intelligence module 118 can identify one or more objects and/or characteristics of those objects based on a predetermined threshold within the pattern matching.) [Mutti: col. 19, line 60 – col. 20, line 22]),
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hwang with Mutti to send the capture images include the NIR images to an AI model for further analysis.  
Therefore, the combination of Hwang with Mutti will enable the system to identify individual object correctly [Mutti: col. 18, line 46-67].

Regarding claim 17, Hwang meets the claim limitations as set forth in claim 13.Hwang further meets the claim limitations as follow.
A refrigerator (i.e. a refrigerator) [Hwang: col. 6, line 13] comprising: 8 Appln. No.: 16/572,075 a camera (i.e. a camera positioned in the compartment) [Hwang: col. 9, line 19]  configured to (i.e. Computer readable program instructions for carrying out operations of) [Hwang: col. 22, line 41-42] obtain a camera image comprising at least one object (i.e. a camera positioned in the compartment that the apple was added to may capture images of the apple which are processed using image recognition software) [Hwang: col. 9, line 19-21] kept in the refrigerator (i.e. the refrigerator may use a camera integrated with the refrigerator in order to detect a type of food item added to a compartment of the refrigerator. For instance, a digital camera may be integrated with an exterior surface (e.g., the door to the refrigerator, a top of the refrigerator, a side of the refrigerator, etc.), and therefore be able to "see" food items as they are brought by a user to the refrigerator. Moreover, image recognition software may be used to evaluate a feed (e.g., input) from the digital camera such that certain food items may be detected. Depending on the approach, the image recognition software may be used to evaluate the digital camera feed at the refrigerator itself ( e.g., using an onboard controller), or at a remote (or at least removed) storage location which includes one or more controllers and preferably memory to implement the image recognition software, e.g., as would be appreciated by one skilled in the art after reading the present description) [Hwang: col. 9, line 42-59]; a spectrometric sensor configured to (i.e. Computer readable program instructions for carrying out operations of) [Hwang: col. 22, line 41-42] obtain a spectrometric image about the at least one object (i.e. a camera positioned in the compartment that the apple was added to may capture images of the apple which are processed using image recognition software) [Hwang: col. 9, line 19-21]; an environmental sensor ((i.e. one or more thermal sensors (or thermal cameras)) [Hwang: col. 13, line 51-52]; (i.e. wherein the current temperature of the first type of food item is approximated by evaluating a thermal scan of the first type of food item, wherein the thermal scan of the first type of food item is captured by a camera located in an interior of the refrigerator) [Hwang: claim 8]) configured (i.e. Computer readable program instructions for carrying out operations of) [Hwang: col. 22, line 41-42] to obtain environmental information in the refrigerator ((i.e. the refrigerator may use a camera integrated with the refrigerator in order to detect a type of food item added to a compartment of the refrigerator. For instance, a digital camera may be integrated with an exterior surface (e.g., the door to the refrigerator, a top of the refrigerator, a side of the refrigerator, etc.), and therefore be able to "see" food items as they are brought by a user to the refrigerator. Moreover, image recognition software may be used to evaluate a feed (e.g., input) from the digital camera such that certain food items may be detected. Depending on the approach, the image recognition software may be used to evaluate the digital camera feed at the refrigerator itself (e.g., using an onboard controller), or at a remote (or at least removed) storage location which includes one or more controllers and preferably memory to implement the image recognition software, e.g., as would be appreciated by one skilled in the art after reading the present description) [Hwang: col. 9, line 42-59]; (i.e. determining, by the processor, an ideal storage temperature associated with the type of food item added to the first compartment; adjusting, by the processor, an ambient storage temperature in the first compartment to substantially match the ideal storage temperature associated with the first type of food item) [Hwang: col. 2, line 3-8; Figs. 5-8]); and  
a processor (i.e. a processor) [Hwang: col. 11, line 66] configured to (i.e. Computer readable program instructions for carrying out operations of) [Hwang: col. 22, line 41-42] determine information (i.e. Determine each type of food item already stored in one or more of the compartments of the refrigerator) [Hwang: Fig. 7, Box 704] related to a current state of the at least one object ((i.e. keep track of what food items are currently stored) [Hwang: col. 6, line 46-47]; (i.e. the current temperature of a food item may be determined using a thermal sensor and/or a thermal camera) [Hwang: col. 14, line 20-22];  (i.e. determining an outcome for decision 604 may include using one or more thermal sensors (or thermal cameras), each of which may be positioned in each of the compartments. The thermal sensors may measure a current temperature of the food item and thereby develop a cooling strategy based on the current temperature of the item) [Hwang: col. 13, line 50-56]; (i.e. Furthermore, food recognition based applications may be developed which integrate user context recognition, food status predictions, etc.) [Hwang: col. 21, line 52-54]) and predict i.e. predictions) [Hwang: col. 21, line 54] information related to a future state of the at least one object (i.e. Furthermore, food recognition based applications may be developed which integrate user context recognition, food status predictions, etc.. Moreover, these food recognition based applications may be able to recommend recipes and other uses for various food items stored in a refrigerator based on a deduced relative freshness of the food item.) [Hwang: col. 21, line 52-57] by applying the camera image (i.e. the refrigerator may use a camera integrated with the refrigerator in order to detect a type of food item added to a compartment of the refrigerator. For instance, a digital camera may be integrated with an exterior surface (e.g., the door to the refrigerator, a top of the refrigerator, a side of the refrigerator, etc.), and therefore be able to "see" food items as they are brought by a user to the refrigerator. Moreover, image recognition software may be used to evaluate a feed (e.g., input) from the digital camera such that certain food items may be detected. Depending on the approach, the image recognition software may be used to evaluate the digital camera feed at the refrigerator itself ( e.g., using an onboard controller), or at a remote (or at least removed) storage location which includes one or more controllers and preferably memory to implement the image recognition software, e.g., as would be appreciated by one skilled in the art after reading the present description) [Hwang: col. 9, line 42-59], the spectrometric image, and the environmental information in the refrigerator ((i.e. determining, by the processor, an ideal storage temperature associated with the type of food item) [Hwang: col. 2, line 3-5]; (i.e. a user may be able to provide input and/or manually adjust the ideal temperature value or range at which different types of food items are stored, e.g., based on personal preference, the time of year, a ripeness of the food item, etc. In some situations, a refrigerator may even be able to override the ideal temperature range in order to adapt to different conditions which may have an effect on certain food items stored in the refrigerator. For instance, the refrigerator may be able to detect upcoming events and determine whether food items corresponding to that event will be at a desirable (e.g., optimal) temperature by that time, e.g., see FIG. 6 below) [Hwang: col. 10, line 31-42; Fig. 6]) to an Al model (i.e. Moreover, the improvements in performance achieved by the various embodiments herein provide a number of benefits. For example, smart appliances are a new, growing market which may benefit from various ones of the improvements achieved herein. Moreover, these improvements in smart appliances may further be amplified in view of the rapid integration of Artificial Intelligence with home appliances, home internet of things (IoT), etc.) [Hwang: col. 21, line 44-51; Fig. 1] and provide ((i.e. the antenna 312 may provide the refrigerator 302 the ability to connect wirelessly to a network 316. However, it should be noted that in some approaches the refrigerator 302 may be connected to a network 316 by a wired (physical) connection, e.g., such as an Ethernet cable. In some approaches, the refrigerator 302 may include more than one type of antenna which are able to function without causing interference for each other) [Hwang: col. 7, line 24-31]; (i.e. provided to any system in the cloud in an on-demand relationship, thereby allowing access and distribution of services across many computing systems. Cloud computing typically involves an Internet connection between the systems operating in the cloud, but other techniques of connecting the systems may also be used.) [Hwang: col. 5, line 20-25]) the information related to the current state of the at least one object (i.e. The GUI 306 may allow for the refrigerator 302 to display any desired information to a user. For example, the GUI 306 may be used to display an internal temperature of the refrigerator 302, a status of the refrigerator 302, information pertinent to a user) [Hwang: col. 6, line 32-38] and the information related to the future state of the at least one object ((i.e. Furthermore, food recognition based applications may be developed which integrate user context recognition, food status predictions, etc.. Moreover, these food recognition based applications may be able to recommend recipes and other uses for various food items stored in a refrigerator based on a deduced relative freshness of the food item) [Hwang: col. 21, line 52-57; Fig. 5]; (i.e. projecting whether a temperature of the first and/or second food items will reach a respective optimal temperature by the future event) [Hwang: col. 14, line 31-34]; (i.e. anticipates how long it may take to cool a particular type of food item to a desired internal temperature) [Hwang: col. 13, line 56-58]; (i.e. As shown, decision 604 includes projecting (e.g., determining) whether a temperature of the one or more food items will reach a respective optimal temperature by a time associated with the detected future event. In other words, decision 604 includes determining whether the one or more food items determined to correspond to the detected future event will be at a desired temperature by the time the future event occurs) [Hwang: col. 13, line 11-18; Fig. 6]; (i.e. By adding the poultry to a compartment which already has another food item stored therein with an ideal storage temperature significantly warmer than that of the poultry, a decay rate of one or both of the food items would be accelerated) [Hwang: col. 17, line 45-50]).
Hwang does not explicitly disclose the following claim limitations (Emphasis added).
A refrigerator comprising: 8 Appln. No.: 16/572,075 a camera configured to obtain a camera image comprising at least one object kept in the refrigerator; a spectrometric sensor configured to obtain a spectrometric image about the at least one object; an environmental sensor configured to obtain environmental information in the refrigerator; and  
a processor configured to determine information related to a current state of the at least one object and predict information related to a future state of the at least one object by applying the camera image, the spectrometric image, and the environmental information in the refrigerator to an Al model and provide the information related to the current state of the at least one object and the information related to the future state of the at least one object.
However, in the same field of endeavor Mutti further discloses the claim limitations and the deficient claim limitations, as follows:
a spectrometric sensor configured to obtain (i.e. capturing, by a near infrared (NIR) camera module, a sequence of NIR images) [Mutti: col. 7, line 3-4] a spectrometric image about the at least one object (i.e. The method further includes analyzing, by an artificial intelligence module, the captured visible light image and the sequence of NIR images to identify each unique object of the one or more objects and determining additional characteristics about the one or more objects based on the identified one or more objects and the volume of each of the one or more objects) [Mutti: col. 7, line 6-12]
…. 
(i.e. the sequence of NIR images) [Mutti: col. 7, line 8], ((i.e. The method further includes analyzing, by an artificial intelligence module, the captured visible light image and the sequence of NIR images to identify each unique object of the one or more objects and determining additional characteristics about the one or more objects based on the identified one or more objects and the volume of each of the one or more objects) [Mutti: col. 7, line 6-12]; (i.e. In accordance with an example embodiment of the present invention, the second processing portion of the analysis can utilize spectral analysis to further identify objects and/or properties of the objects. In particular, the artificial intelligence module 118 can be trained to perform a spectral analysis on the individually segregated objects and their respective spectral signatures. The spectral analysis can include performing a cross correlation of the spectral image data of the objects with previously recorded known spectral wavelengths stored in a database. As would be appreciated by one skilled in the art, the previously recorded known spectral wavelengths stored in the database can be resulting spectral wavelengths created from samples of all of the objects that the object assessment system 102 is programed to identify. The artificial intelligence module 118 is trained to perform pattern matching between using the known spectral signatures in the database with the spectral signatures created from the capture image data. The pattern matching of the artificial intelligence module 118 can include any known combination of algorithms for accurately predicting a matching pattern. For example, the artificial intelligence module 118 can scan through the spectral signatures in the data base to find the closest matching spectral signature, and determine that the closest matching spectral signature is the identity of the object. As would be appreciated by on skilled in the art, the artificial intelligence module 118 can identify one or more objects and/or characteristics of those objects based on a predetermined threshold within the pattern matching.) [Mutti: col. 19, line 60 – col. 20, line 22]),
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hwang with Mutti to send the capture images include the NIR images to an AI model for further analysis.  
Therefore, the combination of Hwang with Mutti will enable the system to identify individual object correctly [Mutti: col. 18, line 46-67]. 

Claims 8-9, 11, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US Patent 10,655,907 B2), (“Hwang”), in view of Mutti et al. (US Patent 9,959,628 B2), (“Mutti”), in view of Levien et al. (US Patent Application Publication 2006/0274153 A1), (“Levien”), in view of Son et al. (US Patent Application Publication US 2013/0015753 A1), (“Son”), in view of Nishimaki et al. (US Patent 10,525,349 B2), (“Nishimak”).
Regarding claim 8, Hwang, Mutti, and Levien meet the claim limitations as set forth in claim 1.Hwang further meets the claim limitations as follow.
The method of claim 1 (i.e. a method) [Hwang: col. 2, line 1], wherein the determining of the information (i.e. Determine each type of food item already stored in one or more of the compartments of the refrigerator) [Hwang: Fig. 7, Box 704] related to the current state of the at least one object ((i.e. keep track of what food items are currently stored) [Hwang: col. 6, line 46-47]; (i.e. the current temperature of a food item may be determined using a thermal sensor and/or a thermal camera) [Hwang: col. 14, line 20-22];  (i.e. determining an outcome for decision 604 may include using one or more thermal sensors (or thermal cameras), each of which may be positioned in each of the compartments. The thermal sensors may measure a current temperature of the food item and thereby develop a cooling strategy based on the current temperature of the item) [Hwang: col. 13, line 50-56]; (i.e. Furthermore, food recognition based applications may be developed which integrate user context recognition, food status predictions, etc.) [Hwang: col. 21, line 52-54]) and the predicting (i.e. predictions) [Hwang: col. 21, line 54] of the information related to the future state of the at least one object ((i.e. Furthermore, food recognition based applications may be developed which integrate user context recognition, food status predictions, etc.. Moreover, these food recognition based applications may be able to recommend recipes and other uses for various food items stored in a refrigerator based on a deduced relative freshness of the food item) [Hwang: col. 21, line 52-57; Fig. 5]; (i.e. projecting whether a temperature of the first and/or second food items will reach a respective optimal temperature by the future event) [Hwang: col. 14, line 31-34]; (i.e. anticipates how long it may take to cool a particular type of food item to a desired internal temperature) [Hwang: col. 13, line 56-58]; (i.e. As shown, decision 604 includes projecting (e.g., determining) whether a temperature of the one or more food items will reach a respective optimal temperature by a time associated with the detected future event. In other words, decision 604 includes determining whether the one or more food items determined to correspond to the detected future event will be at a desired temperature by the time the future event occurs) [Hwang: col. 13, line 11-18; Fig. 6]) comprise: determining (i.e. determining) [Hwang: col. 7, line 10] whether a gas detection quantity measured (i.e. the compartment selected in operation 708 may be based on one or more chemical characteristics of the food items already stored therein and/or of the food item being added thereto. Some produce emits byproducts, e.g., such as ethylene gas which is a natural plant hormone that helps fruit ripen. Other food items may be sensitive to these byproducts, and may thereby be effected by their emission) [Hwang: col. 17, line 61 – col. 18, line 1] by at least one odor sensor from among a plurality of odor sensors (i.e. using one or more sensors) [Hwang: col. 26, line 32] arranged in the refrigerator (i.e. sensor positioned in the same compartment of the refrigerator) [Hwang: col. 14, line 1-2] exceeds a critical value ((i.e. above the threshold) [Hwang: col. 12, line 59]; (i.e. the output of the correlation is above the threshold) [Hwang: col. 12, line 52-53]); when the gas detection quantity (i.e. ethylene gas) [Hwang: col. 17, line 65] exceeds the critical value (i.e. If the output of the correlation is above the threshold, method 600 may proceed to decision) [Hwang: col. 12, line 52-54], generating (i.e. generating) [Hwang: col. 30, line 20] an odor distribution map based on odor information obtained from the plurality of odor sensors; and comparing (i.e. compared) [Hwang: col. 12, line 12] the first camera image comprising the at least one object (i.e. the refrigerator may use a camera integrated with the refrigerator in order to detect a type of food item added to a compartment of the refrigerator. For instance, a digital camera may be integrated with an exterior surface (e.g., the door to the refrigerator, a top of the refrigerator, a side of the refrigerator, etc.), and therefore be able to "see" food items as they are brought by a user to the refrigerator. Moreover, image recognition software may be used to evaluate a feed (e.g., input) from the digital camera such that certain food items may be detected. Depending on the approach, the image recognition software may be used to evaluate the digital camera feed at the refrigerator itself ( e.g., using an onboard controller), or at a remote (or at least removed) storage location which includes one or more controllers and preferably memory to implement the image recognition software, e.g., as would be appreciated by one skilled in the art after reading the present description) [Hwang: col. 9, line 42-59] with the odor distribution map and identifying a first object of the at least one object (i.e. identifying the type of food item) [Hwang: col. 14, line 24] including a spoilage probability (i.e. above the threshold) [Hwang: col. 12, line 59] that is greater than a reference value ((i.e. the rate of spoilage) [Hwang: col. 1, line 20]; (i.e. determining whether a value is above or below a threshold) [Hwang: col. 12, line 61]).
Hwang and Mutti do not explicitly disclose the following claim limitations (Emphasis added).
The method of claim 1, wherein the determining of the information related to the current state of the at least one object and the predicting of the information related to the future state of the at least one object comprise: determining whether a gas detection quantity measured by at least one odor sensor from among a plurality of odor sensors arranged in the refrigerator exceeds a critical value; when the gas detection quantity exceeds the critical value, generating an odor distribution map based on odor information obtained from the plurality of odor sensors; and comparing the first camera image comprising the at least one object with the odor distribution map and identifying a first object of the at least one object including a spoilage probability that is greater than a reference value.  
However, in the same field of endeavor Son further discloses the claim limitations and the deficient claim limitations, as follows:
an odor distribution map based on odor information obtained from the plurality of odor sensors ((i.e. The sensor unit may include at least one of a biosensor to detect a specific bacteria contaminant and a gas sensor to detect an offensive smell factor. The sensor unit may include a camera unit arranged in the storage room, to detect and visualize an image of a stored food, and the control unit may determine spoiling of the stored food based on a difference between an image of the stored food pre-memorized therein and the image of the stored food detected by the camera unit.) [Son: para. 0033; Fig. 19]; (i.e. to detect a kind and amount of bacteria or odor factors located in the storage room to display the detected information) [Son: para. 0015]); 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hwang, Mutti, and Levien with Son to include a bio-sensor and a gas sensor in the refrigerator.  
Therefore, the combination of Hwang, Mutti, and Levien with Son will enable the system to detect spoiling foods [Son: para. 0033]. 
Hwang, Mutti, Levien, and Son do not explicitly disclose the following claim limitations (Emphasis added).
generating an odor distribution map based on odor information obtained from the plurality of odor sensors; 
However, in the same field of endeavor Nishimaki further discloses the claim limitations and the deficient claim limitations as follows:
(i.e. Further, the smell information may include a smell map indicative of a smell distribution) [Son: para. 0015] 
 It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hwang, , Mutti, Levien and Son with Nishimaki to generate a smell information map.  
Therefore, the combination of Hwang, , Mutti, Levien, and Son with Nishimaki will enable the system to present the smelling map with related odor information to users [Nishimaki: col. 10, line 31-37]. 

Regarding claim 9, Hwang, Mutti, and Levien meet the claim limitations as set forth in claim 8.Hwang and Mutti further meet the claim limitations as follow.
The method of claim 8 (i.e. a method) [Hwang: col. 2, line 1], wherein the identifying of the first object (i.e. identifying the type of food item) [Hwang: col. 14, line 24] comprises: obtaining (i.e. a receive) [Hwang: col. 7, line 50] spectrometric information (i.e. a capture a series of NIR image data sets of the one or more food items) [Mutti: col. 32, line 37-39] about the first object ((i.e. a receive and process requests which may pertain to data (e.g., information)) [Hwang: col. 7, line 50-51]; (i.e. a camera positioned in the compartment that the apple was added to may capture images of the apple which are processed using image recognition software) [Hwang: col. 9, line 19-21]) by using a spectrometric sensor ((i.e. a digital NIR camera) [Mutti: col. 32, line 33-34]; (i.e. a camera positioned in the compartment that the apple was added to may capture images of the apple which are processed using image recognition software) [Hwang: col. 9, line 19-21]) arranged in the refrigerator (i.e. sensor positioned in the same compartment of the refrigerator) [Hwang: col. 14, line 1-2]; and determining (i.e. determining) [Hwang: col. 12, line 61] a degree of spoilage (i.e. the rate of spoilage) [Hwang: col. 1, line 20] of the first object ((i.e. the rate of spoilage) [Hwang: col. 1, line 20]; (i.e. determining whether a value is above or below a threshold) [Hwang: col. 12, line 61]; (i.e. the apple which are processed using image recognition software) [Hwang: col. 9, line 20-21]) by using the spectrometric information (i.e. NIR image data) [Mutti: col. 32, line 38].  

Regarding claim 11, Hwang, Mutti, Levien Son meet the claim limitations as set forth in claim 8.Hwang and Son further meet the claim limitations as follow.
The method of claim 8 (i.e. a method) [Hwang: col. 2, line 1], further comprising: controlling (i.e. the control unit 500 may control the camera unit 400) [Son: para. 0170] a position of the camera (i.e. Looking to FIG. 3B, an interior of the refrigerator 302 is shown in accordance with one embodiment which is in no way intended to limit the invention. For instance, although a camera 310 is included in each of the compartments 324 inside the refrigerator 302, the number and/or placement of
cameras 310 may vary depending on the desired approach. However, including a camera 310 in each of the compartments 324 allows for increased detection of food items as they are added to the compartments. Moreover, by orienting the cameras 310 on or near an upper surface of each of the compartments 324, the cameras 310 are able to maximize their field of view and have a desirable vantage point of the various food items that may be included in a respective compartment 324. Accordingly, the configuration illustrated in FIG. 3B may be desirable in many situations) [Hwang: col. 7, line 55 – col. 8, line 2; Fig. 3B] to capture the identified first object ((i.e. The camera 310 may serve a number of functions as well. For instance, in some approaches the camera 310 may be accessible to a user, e.g., for taking pictures, videos, security monitoring, etc. In other approaches, the camera may be motion activated and may be able to detect various food items as they are being inserted into the refrigerator 302. Accordingly, in addition to the camera 310 on an exterior of the refrigerator 302, there may be one or more additional cameras located inside the refrigerator 302 (e.g., see FIG. 3B). The interior cameras may be placed at strategic locations in the refrigerator 302 such that a maximum number of food items may be identified) [Hwang: col. 6, line 52-63]; (i.e. the sensor unit 510 may include a camera unit 400 arranged in a storage room 42 to detect an image of the stored food to visualize the stored food. The control unit 500 may determine spoiling of the stored food based on a difference between an image of the stored food memorized in advance and the image of the stored food detected by the camera unit 400. The camera unit 400 may detect at least one of temperature, color, and shape of the stored food) [Son: para. 0166; Fig. 21]).  

Regarding claim 18, Hwang and Mutti meet the claim limitations as set forth in claim 1.Hwang further meets the claim limitations as follow.
The refrigerator of claim 13 (i.e. a refrigerator) [Hwang: col. 6, line 13], wherein the processor (i.e. a processor) [Hwang: col. 11, line 66] is further configured to (i.e. Computer readable program instructions for carrying out operations of) [Hwang: col. 22, line 41-42]:determine (i.e. determining) [Hwang: col. 7, line 10] whether a gas detection quantity measured (i.e. the compartment selected in operation 708 may be based on one or more chemical characteristics of the food items already stored therein and/or of the food item being added thereto. Some produce emits byproducts, e.g., such as ethylene gas which is a natural plant hormone that helps fruit ripen. Other food items may be sensitive to these byproducts, and may thereby be effected by their emission) [Hwang: col. 17, line 61 – col. 18, line 1] by at least one odor sensor from among a plurality of odor sensors (i.e. using one or more sensors) [Hwang: col. 26, line 32] arranged in the refrigerator (i.e. sensor positioned in the same compartment of the refrigerator) [Hwang: col. 14, line 1-2] exceeds a critical value ((i.e. above the threshold) [Hwang: col. 12, line 59]; (i.e. the output of the correlation is above the threshold) [Hwang: col. 12, line 52-53]); 
generate (i.e. generating) [Hwang: col. 30, line 20] an odor distribution map based on odor information obtained from the plurality of odor sensors, when the gas detection quantity (i.e. ethylene gas) [Hwang: col. 17, line 65] exceeds the critical value (i.e. If the output of the correlation is above the threshold, method 600 may proceed to decision) [Hwang: col. 12, line 52-54]; and compare (i.e. compared) [Hwang: col. 12, line 12] the first camera image comprising the at least one object (i.e. the refrigerator may use a camera integrated with the refrigerator in order to detect a type of food item added to a compartment of the refrigerator. For instance, a digital camera may be integrated with an exterior surface (e.g., the door to the refrigerator, a top of the refrigerator, a side of the refrigerator, etc.), and therefore be able to "see" food items as they are brought by a user to the refrigerator. Moreover, image recognition software may be used to evaluate a feed (e.g., input) from the digital camera such that certain food items may be detected. Depending on the approach, the image recognition software may be used to evaluate the digital camera feed at the refrigerator itself ( e.g., using an onboard controller), or at a remote (or at least removed) storage location which includes one or more controllers and preferably memory to implement the image recognition software, e.g., as would be appreciated by one skilled in the art after reading the present description) [Hwang: col. 9, line 42-59] with the odor distribution map and identifying a first object of the at least one object (i.e. identifying the type of food item) [Hwang: col. 14, line 24] including a spoilage probability (i.e. above the threshold) [Hwang: col. 12, line 59] that is greater than a reference value ((i.e. the rate of spoilage) [Hwang: col. 1, line 20]; (i.e. determining whether a value is above or below a threshold) [Hwang: col. 12, line 61]).
Hwang, Mutti, and Levien do not explicitly disclose the following claim limitations (Emphasis added).
The refrigerator of claim 13, wherein the processor is further configured to: determine whether a gas detection quantity measured by at least one odor sensor from among a plurality of odor sensors arranged in the refrigerator exceeds a critical value, generate an odor distribution map based on odor information obtained from the plurality of odor sensors, when the gas detection quantity exceeds the critical value, and compare the first camera image comprising the at least one object with the odor distribution map and identify a first object of the at least one object including a spoilage probability that is greater than a reference value.    
However, in the same field of endeavor Son further discloses the claim limitations and the deficient claim limitations, as follows:
an odor distribution map based on odor information obtained from the plurality of odor sensors ((i.e. The sensor unit may include at least one of a biosensor to detect a specific bacteria contaminant and a gas sensor to detect an offensive smell factor. The sensor unit may include a camera unit arranged in the storage room, to detect and visualize an image of a stored food, and the control unit may determine spoiling of the stored food based on a difference between an image of the stored food pre-memorized therein and the image of the stored food detected by the camera unit.) [Son: para. 0033; Fig. 19]; (i.e. to detect a kind and amount of bacteria or odor factors located in the storage room to display the detected information) [Son: para. 0015]); 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hwang, Mutti, and Levien with Son to include a bio-sensor and a gas sensor in the refrigerator.  
Therefore, the combination of Hwang, Mutti, and Levien with Son will enable the system to detect spoiling foods [Son: para. 0033]. 
explicitly disclose the following claim limitations (Emphasis added).
generate an odor distribution map based on odor information obtained from the plurality of odor sensors; 
However, in the same field of endeavor Nishimaki further discloses the claim limitations and the deficient claim limitations as follows:
(i.e. Further, the smell information may include a smell map indicative of a smell distribution) [Son: para. 0015] 
 It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hwang, Mutti, Levien, and Son with Nishimaki to generate a smell information map.  
Therefore, the combination of Hwang, Mutti, Levien, and Son with Nishimaki will enable the system to present the smelling map with related odor information to users [Nishimaki: col. 10, line 31-37]. 

Regarding claim 19, Hwang, Mutti, and Levien meet the claim limitations as set forth in claim 18.Hwang and Mutti further meet the claim limitations as follow.
The refrigerator of claim 18 (i.e. a refrigerator) [Hwang: col. 6, line 13], wherein the processor (i.e. a processor) [Hwang: col. 11, line 66] is further configured to (i.e. Computer readable program instructions for carrying out operations of) [Hwang: col. 22, line 41-42]: obtain (i.e. a receive) [Hwang: col. 7, line 50] spectrometric information (i.e. a capture a series of NIR image data sets of the one or more food items) [Mutti: col. 32, line 37-39] about the first object ((i.e. a receive and process requests which may pertain to data (e.g., information)) [Hwang: col. 7, line 50-51]; (i.e. a camera positioned in the compartment that the apple was added to may capture images of the apple which are processed using image recognition software) [Hwang: col. 9, line 19-21]) by using a spectrometric sensor ((i.e. a digital NIR camera) [Mutti: col. 32, line 33-34]; (i.e. a camera positioned in the compartment that the apple was added to may capture images of the apple which are processed using image recognition software) [Hwang: col. 9, line 19-21]) arranged in the refrigerator (i.e. sensor positioned in the same compartment of the refrigerator) [Hwang: col. 14, line 1-2]; and determine (i.e. determining) [Hwang: col. 12, line 61] a degree of spoilage (i.e. the rate of spoilage) [Hwang: col. 1, line 20] of the first object ((i.e. the rate of spoilage) [Hwang: col. 1, line 20]; (i.e. determining whether a value is above or below a threshold) [Hwang: col. 12, line 61]; (i.e. the apple which are processed using image recognition software) [Hwang: col. 9, line 20-21]) by using the spectrometric information (i.e. NIR image data) [Mutti: col. 32, line 38].  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US Patent 10,655,907 B2), (“Hwang”), in view of Mutti et al. (US Patent 9,959,628 B2), (“Mutti”), in view of Levien et al. (US Patent Application Publication 2006/0274153 A1), (“Levien”), in view of Son et al. (US Patent Application Publication US 2013/0015753 A1), (“Son”), in view of Nishimaki et al. (US Patent 10,525,349 B2), (“Nishimak”), in view of Mildrew et al. (US Patent Application Publication US 2018/0143756 A1), (“Mildrew”).
Regarding claim 10, Hwang, Mutti, Levien, Son, and Nishimaki meet the claim limitations as set forth in claim 8.Hwang further meets the claim limitations as follow.
The method of claim 8 (i.e. a method) [Hwang: col. 2, line 1], further comprising: when the first object is totally or partially hidden by a second object of the at least one object in the first camera image (i.e. the refrigerator may use a camera integrated with the refrigerator in order to detect a type of food item added to a compartment of the refrigerator. For instance, a digital camera may be integrated with an exterior surface (e.g., the door to the refrigerator, a top of the refrigerator, a side of the refrigerator, etc.), and therefore be able to "see" food items as they are brought by a user to the refrigerator. Moreover, image recognition software may be used to evaluate a feed (e.g., input) from the digital camera such that certain food items may be detected. Depending on the approach, the image recognition software may be used to evaluate the digital camera feed at the refrigerator itself ( e.g., using an onboard controller), or at a remote (or at least removed) storage location which includes one or more controllers and preferably memory to implement the image recognition software, e.g., as would be appreciated by one skilled in the art after reading the present description) [Hwang: col. 9, line 42-59], providing notification information about a location (i.e. The GUI 306 may allow for the refrigerator 302 to display any desired information to a user. For example, the GUI 306 may be used to display an internal temperature of 35 the refrigerator 302, a status of the refrigerator 302, information pertinent to a user (e.g., such as local weather, calendar events, news, email, etc.), a user manual, etc., or any other desired information. Moreover, the GUI 306 may also serve as a medium through which a user can provide 40 input, e.g., such as adjusting a storage temperature inside the refrigerator 302, looking up cooking recipes, compiling a shopping list, etc.) [Hwang: col. 6, line 32-42] where the first object is kept in the refrigerator (i.e. a single unmarked apple may simply be added to a given compartment in the refrigerator) [Hwang: col. 9, line 17-18].
explicitly disclose the following claim limitations (Emphasis added).
The method of claim 8, further comprising: when the first object is totally or partially hidden by a second object of the at least one object in the first camera image, providing notification information about a location where the first object is kept in the refrigerator. 
However, in the same field of endeavor Mildrew further discloses the claim limitations and the deficient claim limitations as follows:
when the first object is totally or partially hidden by a second object (i.e. areas or objects that are blocked or partially blocked by another component, object) [Mildrew: para. 0100] ((i.e. the server tag component 416, the client tag component 428, and/or the rendering component 426 can be configured to occlude or partially occlude a tag or its tag icon based on relative position of the tag/tag icon, the positions of other objects included in the representation, and the line of sight from the virtual camera to the position of the tag given the perspective of the 3D model viewed by the representation) [Mildrew: para. 0100; Fig. 4A-B]; (i.e. the navigation component 408 can provide navigational tools that allow a user to move a virtual camera relative to a 3D model using the various viewing modes described herein) [Mildrew: para. 0073]; (i.e. the transition component 412 can identify available 2D imagery from some number of original 2D image captures and the 3D model generation component 406 can project image data from the original camera location(s) onto 3D surface textures of a base 3D model/mesh, overlaying and replacing the base mesh texture with a strength based on correlation of the respective viewpoints to that of the original scan frames) [Mildrew: para. 0079]; (i.e. In particular, the feature view allows a user to navigate within and around the details of a scene. For example, with the feature view, a user can view different perspective of a single object included in the internal environment represented by a 3D model. In various embodiments, selection of a tag icon included in a 3D model or representation of the 3D model can result in generation of a feature view of the point, area or object associated with the tag icon (as described in greater detail infra)) [Mildrew: para. 0072];)  
 It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hwang, Mutti, Levien, Son and Nishimaki with Mildrew to inform users about objects that is fully or partially blocked.  
Therefore, the combination of Hwang, Mutti, Levien, Son and Nishimaki with Mildrew will enable the system to identify the blocked object in the rendering model [Mildrew: para. 0100]. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US Patent 10,655,907 B2), (“Hwang”), in view of Mutti et al. (US Patent 9,959,628 B2), (“Mutti”), in view of Levien et al. (US Patent Application Publication 2006/0274153 A1), (“Levien”), in view of Mildrew et al. (US Patent Application Publication US 2018/0143756 A1), (“Mildrew”).
Regarding claim 12, Hwang, Mutti, and Levien meet the claim limitations as set forth in claim 1.Hwang further meets the claim limitations as follow.
The method of claim 1 (i.e. a method) [Hwang: col. 2, line 1], further comprising: obtaining a second camera image comprising the at least one object at a second time point, which is after the first time point, through the camera (i.e. a camera positioned in the compartment that the apple was added to may capture images of the apple which are processed using image recognition software, ultimately determining that an apple has been added to the compartment at a later point in time) [Hwang: col. 9, line 19-23]; obtaining information (i.e. obtain addition information) [Hwang: col. 6, line 57-58] related to a state of the at least one object (i.e. food status) [Hwang: col. 21, line 54] at the second time point ((i.e. a later point in time) [Hwang: col. 9, line 23]; (i.e. the time of the detected event) [Hwang: col. 14, line 67]) and a degree of a state change of the at least one object between the first time point and the second time point (i.e. calculating a change in volume of the identified food item based on a difference of the initial volume of the identified food item and the final volume of the identified food item) [Hwang: col. 3, line 26-29], by applying the first camera image, the second camera image, and the environmental information at the second time point ((i.e. the method can include determining an initial volume of the identified food item, determining a final volume of the identified food item, and calculating a change in volume of the identified food item based on a difference of the initial volume of the identified food item and the final volume of the identified food item) [Mutti: col. 3, line 24-29]; (i.e. the refrigerator may use a camera integrated with the refrigerator in order to detect a type of food item added to a compartment of the refrigerator. For instance, a digital camera may be integrated with an exterior surface (e.g., the door to the refrigerator, a top of the refrigerator, a side of the refrigerator, etc.), and therefore be able to "see" food items as they are brought by a user to the refrigerator. Moreover, image recognition software may be used to evaluate a feed (e.g., input) from the digital camera such that certain food items may be detected. Depending on the approach, the image recognition software may be used to evaluate the digital camera feed at the refrigerator itself ( e.g., using an onboard controller), or at a remote (or at least removed) storage location which includes one or more controllers and preferably memory to implement the image recognition software, e.g., as would be appreciated by one skilled in the art after reading the present description) [Hwang: col. 9, line 42-59]; (i.e. a user may be able to provide input and/or manually adjust the ideal temperature value or range at which different types of food items are stored, e.g., based on personal preference, the time of year, a ripeness of the food item, etc. In some situations, a refrigerator may even be able to override the ideal temperature range in order to adapt to different conditions which may have an effect on certain food items stored in the refrigerator. For instance, the refrigerator may be able to detect upcoming events and determine whether food items corresponding to that event will be at a desirable (e.g., optimal) temperature by that time, e.g., see FIG. 6 below) [Hwang: col. 10, line 31-42; Fig. 6]; (i.e. determining, by the processor, an ideal storage temperature associated with the type of food item) [Hwang: col. 2, line 3-5]; (i.e. FIG. 1 illustrates an architecture 100, in accordance with one embodiment. As shown in FIG. 1, a plurality of remote networks 102 are provided including a first remote network 104 and a second remote network 106. A gateway 101 may be coupled between the remote networks 102 and a proximate network 108. In the context of the present architecture 100, the networks 104, 106 may each take any form including, but not limited to a local area network (LAN), a wide area network (WAN) such as the Internet, public switched telephone network (PSTN), internal telephone network, etc. In use, the gateway 101 serves as an entrance point from the remote networks 102 to the proximate network 108. As such, the gateway 101 may function as a router, which is capable of directing a given packet of data that arrives at the gateway 101, and a switch, which furnishes the actual path in and out of the gateway 101 for a given packet. Further included is at least one data server 114 coupled to the proximate network 108, and which is accessible from the remote networks 102 via the gateway 101. It should be noted that the data server(s) 114 may include any type of computing device/groupware. Coupled to each data server 114 is a plurality of user devices 116. User devices 116 may also be connected directly through one of the networks 104, 106, 108. Such user devices 116 may include a desktop computer, lap-top computer, hand-held computer, printer or any other type of logic. It should be noted that a user device 111 may also be directly coupled to any of the networks, in one embodiment) [Hwang: col. 4, line 35-62; Figs. 1, 3A-3B]) to the Al model ((i.e. The method further includes analyzing, by an artificial intelligence module, the captured visible light image and the sequence of NIR images to identify each unique object of the one or more objects and determining additional characteristics about the one or more objects based on the identified one or more objects and the volume of each of the one or more objects) [Mutti: col. 7, line 6-12]; (i.e. the method can include determining an initial volume of the identified food item, determining a final volume of the identified food item, and calculating a change in volume of the identified food item based on a difference of the initial volume of the identified food item and the final volume of the identified food item) [Mutti: col. 3, line 24-29]; (i.e. Moreover, the improvements in performance achieved by the various embodiments herein provide a number of benefits. For example, smart appliances are a new, growing market which may benefit from various ones of the improvements achieved herein. Moreover, these improvements in smart appliances may further be amplified in view of the rapid integration of Artificial Intelligence with home appliances, home internet of things (IoT), etc.) [Hwang: col. 21, line 44-51; Fig. 1]); and controlling (i.e. an image processor configured to control) [Mutti: col. 32, line 38] an image detection interval of the camera, based on at least one of the information related to the state of the at least one object at the second time point (i.e. the method can include determining an initial volume of the identified food item, determining a final volume of the identified food item, and calculating a change in volume of the identified food item based on a difference of the initial volume of the identified food item and the final volume of the identified food item) [Mutti: col. 3, line 24-29] or the degree of the state change of the at least one object (i.e. the method can include determining an initial volume of the identified food item, determining a final volume of the identified food item, and calculating a change in volume of the identified food item based on a difference of the initial volume of the identified food item and the final volume of the identified food item) [Mutti: col. 3, line 24-29]. 
Hwang, Mutti, and Levien do not explicitly disclose the following claim limitations (Emphasis added).
The method of claim 1, further comprising: obtaining a second camera image comprising the at least one object at a second time point, which is after the first time point, through the camera; obtaining information related to a state of the at least one object at the second time point and a degree of a state change of the at least one object between the first time point and the second time point, by applying the first camera image, the second camera image, and the environmental information at the second time point to the Al model; and controlling an image detection interval of the camera, based on at least one of the information related to the state of the at least one object at the second time point or the degree of the state change of the at least one object. 
However, in the same field of endeavor Mildrew further discloses the claim limitations and the deficient claim limitations as follows:
((i.e.  Tags all collected biometric data with time, date, and location. Pressure capacitance finger/palm print sensor. 
30 fps high contrast bitmap image. 1000 dpi) [Mildrew: para. 0778-0781]; (i.e.  electronic image enhancement and augmenting electronic stabilization aids in tracking, recording full-motion (30 fps) color video, beABIS, EBTS, EFTS and JPEG 2000 compatible, and meet MIL-STD 810 for operation in environmental extremes) [Mildrew: para. 0982]; (i.e. The 360° imager may include dual 5 megapixel sensors and imaging capabilities of 30 fps and image acquisition time <100) [Mildrew: para. 0978]; (i.e.  The camera displays and stores fullmotion (30 fps) color video in its "camcorder on chip", and stores it on solid state, removable drives, for remote access during flight or for post-op review) [Mildrew: para. 0983]), 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hwang, Mutti, and Levien with Mildrew to control the interval of the camera.  
Therefore, the combination of Hwang, Mutti, and Levien with Mildrew will enable the system to capture high contrast images [Mildrew: para. 0780], video with high visual quality [Mildrew: para. 0978, 0792], and generating compatible images with multiple formats [Mildrew: para. 0982].

Reference Notice 
Additional prior arts, included in the Notice of Reference Cited, made of record and not relied upon is considered pertinent to applicant's disclosure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408) 918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications